Exhibit 10.1

PURCHASE AND SALE AGREEMENT AND

JOINT ESCROW INSTRUCTIONS

By and Between

BANC OF CALIFORNIA, a National Association,

Successor-in-interest to

The Private Bank of California, a California corporation

as Seller

and

VF OUTDOOR, INC.,

a Delaware corporation

as Buyer

for the Property located at

1588 South Coast Drive, Costa Mesa, California 92626

(and commonly known as 3300 Hyland Avenue Costa Mesa, California)

Dated as of May 19, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.   Certain Basic Definitions and Glossary of Terms.   
  1      1.1   “Buyer’s Address”      1      1.2   “Buyer’s Counsel”      2     
1.3   “Closing Date”      2      1.4   “Contracts”      2      1.5   “Escrow”   
  2      1.6   “Escrow Holder”      2      1.7   “Escrow Holder’s Address”     
3      1.8   “Due Diligence Period”      3      1.9   “Improvements”      3     
1.10   “Intangible Property”      3      1.11   “Personal Property”      3     
1.12   “Property”      3      1.13   “Purchase Price”      3      1.14   “Real
Property”      3      1.15   “Seller’s Address”      3      1.16   “Seller’s
Counsel”      4      1.17   “Title Approval Period”      4      1.18   “Title
Company”      4      1.19   “Glossary”      4    2.   Sale of Property; Purchase
Price; Deposits.      7      2.1   Sale of Property.      7      2.2   Purchase
Price.      7        2.2.1   Deposit.      7      2.3   Closing Funds.      8   
  2.4   Interest on Deposits.      8    3.   Escrow.      8      3.1   Opening
of Escrow.      8      3.2   Closing.      8    4.   Buyer’s
Examination/Reviews/Inspections.      9      4.1   Buyer’s Approvals.      9   

 

i



--------------------------------------------------------------------------------

                 Page       4.1.1   Title Examination.      9        4.1.2  
Reserved.      10        4.1.3   Buyer’s Due Diligence Document Review.      10
       4.1.4   Buyer’s Inspection.      11        4.1.5   Buyer’s Notice of
Approval.      13      4.2   Termination.      14      4.3   No Obligation by
Seller to Correct Defects.      14    5.   Deposits by Seller.      15      5.1
  Deposit of Documents.      15    6.   Deposits by Buyer.      15      6.1  
Deposit of Funds.      15      6.2   Deposit of Documents.      15    7.  
Conditions to Closing.      16      7.1   Buyer’s Conditions.      16       
7.1.1   Title Insurance.      16        7.1.2   Delivery of Documents by Seller.
     16        7.1.3   Representations and Warranties.      16        7.1.4  
Performance of Covenants.      17        7.1.5   Condemnation or Casualty Delay.
     17        7.1.6   Occupancy.      17      7.2   Seller Conditions.      17
       7.2.1   Delivery of Closing Documents and Funds.      17        7.2.2  
Representations and Warranties.      17        7.2.3   Performance of Covenants.
     17    8.   Costs and Expenses.      17      8.1   Seller’s Costs.      17
     8.2   Buyer’s Costs.      18    9.   Prorations; Credits.      18    10.  
Disbursements and Other Actions by Escrow Holder.      19      10.1   Closing.
     19      10.2   Deliveries.      20      10.3   Possession      20    11.  
Operations During Escrow.      21   

 

ii



--------------------------------------------------------------------------------

                 Page     11.1   Operations During Escrow.      21    12.  
Reserved.      21    13.   Representations and Warranties.      21      13.1  
Seller’s Representations.      21        13.1.1   Authority; Binding On Seller.
     21        13.1.2   Conflict With Contracts.      21        13.1.3   FIRPTA
Representation.      22        13.1.4   OFAC and Anti-Money Laundering
Compliance Certifications.      22        13.1.5   No Notice of Violations.     
22        13.1.6   Contracts and Other Agreements.      22        13.1.7  
Litigation; Condemnation.      22        13.1.8   Due Diligence Documents.     
22      13.2   Seller’s Knowledge.      22      13.3   Survival.      23     
13.4   Buyer’s Representations.      23        13.4.1   Authority;
Enforceability.      23        13.4.2   Conflict With Existing Laws or
Contracts.      23        13.4.3   Decision to Purchase.      23        13.4.4  
Liability Insurance.      24        13.4.5   OFAC and Anti-Money Laundering
Compliance Certifications.      24    14.   Hazardous Material.      24     
14.1   Definition of Hazardous Material.      24      14.2   Presence of
Hazardous Material.      25    15.   Disclaimer/As Is Sale/Release/General
Indemnity.      25      15.1   As Is.      25      15.2   Buyer’s Independent
Due Diligence.      26      15.3   Release.      27      15.4   California Civil
Code Section 1542 Release.      28      15.5   Certain Obligations Not Released.
     29      15.6   Reciprocal Indemnification.      29      15.7   Survival.   
  29    16.   Legal Fees.      29    17.   Notices.      29   

 

iii



--------------------------------------------------------------------------------

                 Page   18.   Brokers.      30    19.   Survival.      30    20.
  Tax-Deferred Exchange.      30    21.   No Offer.      31    22.   Time of
Essence.      31    23.   Counterparts.      31    24.   Captions.      31   
25.   No Third Party Beneficiaries.      31    26.   Exhibits.      31    27.  
Amendment to this Agreement.      31    28.   Waiver.      31    29.  
Applicable Law.      32    30.   Entire Agreement.      32    31.   Successors
and Assigns.      32    32.   Certain Remedies.      32      32.1   Buyer’s
Default/Liquidated Damages.      32      32.2   Limitation On Liability Of
Seller.      34      32.3   Material Obligations.      35    33.  
Interpretation; Computation of Periods.      35    34.   Confidentiality.     
36    35.   Judicial Reference and Waiver Of Trial By Jury.      36    36.  
Review With Independent Counsel.      37    37.   Natural Hazards Disclosure
Statement.      37    38.   Joint and Several Obligations.      38    39.  
Damage or Condemnation Prior To Closing.      38      39.1   Condemnation.     
38      39.2   Casualty Loss.      38        39.2.1   Casualty Over $750,000.   
  38        39.2.2   Casualty Under $750,000.      39        39.2.3   Cost of
Repair.      39        39.2.4   Insurance.      39    40.   Energy Disclosure
Requirements; Waiver and Release.      39   

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit “A”   -         Description of Real Property Exhibit “B” - List of
Contracts Exhibit “C” - Reserved Exhibit “D” - Reserved Exhibit “E” - Form of
Deed Exhibit “F” - List of Due Diligence Documents Exhibit “G” - Form of Bill of
Sale Exhibit “H” - Reserved Exhibit “I” - Form of Assignment of Contracts
Exhibit “J” - Form of Certification of Non-Foreign Status Exhibit “K” - Form of
Assignment of Intangible Property

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT AND

JOINT ESCROW INSTRUCTIONS

1588 SOUTH COAST DRIVE, COSTA MESA, CALIFORNIA 92626 (COMMONLY

KNOWN AS 3300 HYLAND AVENUE, COSTA MESA, CALIFORNIA)

 

To:

First American Title Insurance Company

777 South Figueroa Street, 4th Floor

Los Angeles, California 90017

Escrow No.

Escrow Officer: Maurice Neri

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
dated for reference purposes as of the 19th day of May, 2015 and is effective as
of the date that the last of the parties hereto executes this Agreement (the
“Effective Date”), by and between BANC OF CALIFORNIA, a National Association
Successor-in-interest to The Private Bank of California, a California
corporation (“Seller”), and VF OUTDOOR, INC., a Delaware corporation
(collectively, “Buyer”), with reference to the following facts.

R E C I T A L S:

A. Seller is the owner of a that certain land located at 3300 Hyland Avenue and
also having an address of 1588 South Coast Drive, in the City of Costa Mesa
(“City”), County of Orange (“County”), State of California (“State”) also
commonly known as 3300 Hyland Avenue, Costa Mesa, California and more
particularly described in Exhibit “A” attached hereto.

B. The Real Property (as defined in Section 1.14) is improved with the
Improvements (as defined in Section 1.9).

C. The Real Property and Improvements, together with the Contracts, Intangible
Property, and Personal Property applicable thereto, are collectively referred to
as the “Property” (which is defined in Section 1.13).

D. Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
the Property on the terms and conditions hereinafter set forth.

A G R E E M E N T

NOW THEREFORE, incorporating the foregoing recitals, and for the amount of One
Hundred Dollars ($100.00) in hand delivered by Buyer to Escrow Holder for the
account of Seller on the Effective Date (the “Consideration Amount”) and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows.

1. Certain Basic Definitions and Glossary of Terms.

The following terms have the meaning prescribed below:

1.1 “Buyer’s Address” means:

 

1



--------------------------------------------------------------------------------

VF Outdoor, Inc.

2701 Harbor Bay Parkway

Alameda, California 94607

Attention: Scott Blechman, CFO

Telephone No.: (510) 814-7600

Facsimile No.: (510) 814-7415

scott_blechman@vfc.com

With a copy to:

VF Outdoor, Inc.

2701 Harbor Bay Parkway

Alameda, California 94607

Attention: Jennifer Sim, General Counsel

Telephone No.: (510) 814-7600

Facsimile No.: (510) 814-7415

Email: jennifer_sim@vfc.com

1.2 “Buyer’s Counsel” means:

Elkins Kalt Weintraub Reuben Gartside LLP

2049 Century Park East, Suite 2700

Los Angeles, California 90067

Attention: Keith D. Elkins

Telephone: (310) 746-4400

Facsimile: (310) 746-4491

Email: kelkins@elkinskalt.com

1.3 “Closing Date” means fifteen (15) days following the expiration of the Due
Diligence Period, which date is deemed to be on or before June 25, 2015.

1.4 “Contracts” means those contracts, maintenance, service or utility
agreements, warranties and other like agreements identified on Exhibit “B”
attached hereto, which are in effect as of the Close of Escrow, are held by
Seller, and relate exclusively to the ownership, maintenance or operation of the
Property.

1.5 “Escrow” means the escrow opened with Escrow Holder for the consummation of
the transaction described in this Agreement.

1.6 “Escrow Holder” means First American Title Insurance Company.

 

2



--------------------------------------------------------------------------------

1.7 “Escrow Holder’s Address” means:

First American Title Insurance Company

777 South Figueroa Street, 4th Floor

Los Angeles, California 90017

Attention: Maurice A. Neri

Telephone No.: (213) 271-1737

Toll Free: 800-668-4853

Facsimile No.: (714) 361-3603

Email: mneri@firstam.com

1.8 “Due Diligence Period” means the period commencing on the opening of Escrow,
but no later than May 11, 2015, and ending at 5:00 p.m. Pacific Time on the
thirtieth (30th) day thereafter, June 10, 2015.

1.9 “Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and other improvements constructed and located on the Real Property,
including an office building containing approximately 180,000 square feet (Buyer
to confirm square footage during its Due Diligence Period).

1.10 “Intangible Property” means, to the extent they are assignable, Seller’s
interest in any and all (i) warranties, guaranties, indemnities and claims,
(ii) licenses, permits, approvals or similar items, (iii) plans, drawings,
specifications, surveys, engineering reports, and technical descriptions and
(iv) development agreements, credits, rights and the like. To the extent that
any assignment of any of the items comprising the Intangible Property require
the consent of any third parties, Seller shall use commercially reasonable
efforts to obtain such consent.

1.11 “Personal Property” means any tangible personal property owned by Seller
and located on the Real Property.

1.12 “Property” means the Real Property, and all of Seller’s interest in the
Contracts, Intangible Property and Personal Property, collectively.

1.13 “Purchase Price” means the sum of Fifty Two Million Two Hundred Fifty
Thousand and No/100 Dollars ($52,250,000.00).

1.14 “Real Property” means that certain real property located at the northeast
corner of South Coast Drive and Hyland Avenue in the City of Costa Mesa, County
of Orange, State of California, and more particularly described in Exhibit “A”
attached hereto and incorporated herein by this reference, together with the
Improvements and all right, title and interest of Seller in and to all streets,
alleys, easements and rights of way, on, across, in front of, abutting or
adjoining said Real Property.

1.15 “Seller’s Address” means:

Banc of California

18500 Von Karman Ave, Suite 1100

Irvine, CA 92612

Attention: John Grosvenor

Telephone No.: (949) 236-5251

Facsimile No.: (949) 777-5350

E-mail: John.Grosvenor@bancofcal.com

 

3



--------------------------------------------------------------------------------

1.16 “Seller’s Counsel” means:

Eisner Jaffe

9601 Wilshire Blvd., Suite 700

Beverly Hills, CA 90210

Attention: Loretta Thompson, Esq.

Telephone No. (310) 855-3200

Facsimile No. (310) 855-3201

E-Mail: lthompson@eisnerlaw.com

1.17 “Title Approval Period” means June 5, 2015.

1.18 “Title Company” means First American Title Insurance Company.

1.19 “Glossary” The following terms are defined in the paragraphs or sections of
this Agreement indicated below.

“Account” - § 2.3

“Additional Deposit” - § 2.2.1(b)

“Agreement” - Introductory paragraph

“Approved Contracts” - § 4.1.3(c)

“Deed” - § 3.2

“Assignment of Contracts” - § 5.1

“Assignment of Intangible Property” - § 5.1

“Balance” - § 2.3

“Bill of Sale” - § 5.1

“business day” - § 33

“Buyer” - Introductory paragraph

“Buyer Related Parties” - § 15.3

“Buyer’s Address” - § 1.1

“Buyer’s Broker” - § 18

“Buyer’s Counsel” - § 1.2

“Buyer’s Licensee Parties” - § 4.1.3(b)

“Buyer’s Reports” - § 4.1.4

 

4



--------------------------------------------------------------------------------

“City” - Recital Paragraph A

“Closing” or “Close of Escrow” - § 3.2

“Closing Date” - § 1.3

“Code” - § 20

“Conditional Approval Notice” - § 4.1.5

“Consideration Amount” – “NOW THEREFORE” clause

“Contracts” - § 1.4

“County” - Recital Paragraph A

“Deposit” - § 2.2.1(b)

“discretion” - § 33

“Dispute” - § 35(a)

“Draft Proration Schedule” - § 3.2.1

“Due Diligence Documents” - § 4.1.3

“Effective Date” - Introductory paragraph

“Escrow” - § 1.5

“Escrow Holder” - § 1.6

“Escrow Holder’s Address” - § 1.7

“Exchange Instructions” - § 20

“Due Diligence Approval” - § 4.1.5(b)

“Due Diligence Period” - § 1.8

“Hazardous Material” or “Hazardous Materials” - § 14.1

“Improvements” - § 1.9

“including” - § 33

“Intangible Property” - § 1.10

“Initial Deposit” - § 2.2.1(a)

 

5



--------------------------------------------------------------------------------

“Material Casualty” - § 39.2

“material covenant” - § 33

“material part” - § 39.1

“Natural Hazard Expert” - § 37

“Opening of Escrow” - § 3.1

“Operating Contract” - § 11.1

“Pacific Time” - § 33

“Parties” - § 35(b)

“Permitted Exceptions” - § 4.1.1

“Personal Property” - § 1.11

“Property” - Recital Paragraph C, § 1.12

“Proration Cutoff” - § 9

“Proration Schedule” - § 3.2.1

“Purchase Documents” - § 32.2(b)

“Purchase Price” - § 1.13

“Real Property” - Recital Paragraph C, § 1.14

“Seller” - Introductory paragraph

“Seller Related Parties” - § 15.3

“Seller’s Address” - § 1.15

“Seller’s Broker” - § 18

“Seller’s Counsel” - § 1.16

“Seller’s Cure Notice” - § 4.1.5

“Seller’s Undertakings” - § 32.2(b)

“State” - Recital Paragraph A

“Survey” - § 4.1.1

 

6



--------------------------------------------------------------------------------

“Title Approval Period” - § 1.17

“Title Company” - § 1.18

“Title Policy” - § 7.1.1

“Title Report” - § 4.1.1

“Unconditional Approval Notice” - § 4.1.5

2. Sale of Property; Purchase Price; Deposits.

2.1 Sale of Property. Seller shall sell the Property to Buyer, and Buyer shall
purchase the Property from Seller, for the Purchase Price and on the terms and
conditions set forth in this Agreement.

2.2 Purchase Price. The Purchase Price shall be payable as follows:

2.2.1 Deposit.

(a) Within two (2) business days of the Effective Date, Buyer shall deposit with
Escrow Holder, in immediately available federal funds, the sum of Five Hundred
Thousand and No/100 Dollars ($500,000.00) (“Initial Deposit”), which Initial
Deposit (together with all accrued interest thereon) shall be applied toward
payment of the Purchase Price upon the Close of Escrow. If Buyer timely elects
to terminate this Agreement and the Escrow in accordance herewith, upon such
termination, Escrow Holder shall return the Initial Deposit to Buyer (less the
Consideration Amount, which shall be deducted from the Deposit and paid to
Seller by Escrow Holder), and this Agreement shall terminate in accordance with
Section 4.2.

(b) Upon the expiration of the Due Diligence Period, unless Buyer has timely
elected to terminate this Agreement and the Escrow pursuant to, and in
accordance with, Section 4.1, Buyer shall deposit with Escrow Holder within one
(1) business day thereafter, in immediately available Federal Funds, the
additional sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the
“Additional Deposit”) which shall be added to the Initial Deposit (the Initial
Deposit and the Additional Deposit are collectively referred to as the
“Deposit”) and the Deposit shall be non-refundable to Buyer except in the event
of (i) a default by Seller that entitles Buyer to terminate this Agreement,
(ii) the failure of any of Buyer’s conditions set forth in Section 7.1, (iii) a
termination by Buyer under Section 13.1, or (iv) termination allowed pursuant to
other terms and provisions of this Agreement which give Buyer the express right
to terminate this Agreement, other than a default by Buyer.

(c) Upon the expiration of the Due Diligence Period, the Deposit shall be
retained by Escrow Holder, to be released to Seller at Closing. Following Due
Diligence Approval, Escrow Holder shall return the Deposit to Buyer promptly
following the event of (i) a default by Seller that entitles Buyer to terminate
this Agreement and an election by Buyer to terminate, (ii) the election of Buyer
to terminate this Agreement as a result of a failure of any of Buyer’s
conditions set forth in Section 7.1, (iii) a termination by Buyer pursuant to
Section 13.1, or (iv) termination allowed pursuant to other terms and provisions
of this Agreement which give Buyer the express right to terminate this
Agreement. In the event the Deposit is returned to

 

7



--------------------------------------------------------------------------------

Buyer pursuant to clauses (ii) or (iii) above, the Deposit shall be returned to
Buyer less the Consideration Amount, which shall be deducted from the Deposit
and paid to Seller by Escrow Holder.

2.3 Closing Funds. Not later than 11:00 a.m. Pacific time on the Closing Date,
Buyer shall deposit or cause to be deposited with Escrow Holder, in the form of
a confirmed wire transfer of immediately available federal funds, an amount (the
“Balance”) equal to (i) the Purchase Price, minus (ii) the sum of (A) the
Deposit, and (B) all interest earned on the Deposit while held in Escrow by
Escrow Holder, plus (iii) the sum of all closing costs payable by Buyer under
this Agreement, and plus or minus (iv) any adjustments per the Proration
Schedule or otherwise in accordance with this Agreement.

2.4 Interest on Deposits. All funds received from Buyer shall be deposited by
Escrow Holder in an interest-bearing account with a federally-insured state or
national bank or savings and loan association (the “Account”). All interest on
funds in the Account (in the absence of Buyer’s default hereunder) and all costs
of investment shall be allocated to Buyer (and Buyer shall be provided a Form
1099 by Escrow Holder in connection therewith); provided, that all interest
shall be retained in Escrow and shall be added to and form a part of the Deposit
and in the event of any refund of the Deposit pursuant to this Agreement, all
accrued interest in the Account shall be included in the refund.

3. Escrow.

3.1 Opening of Escrow. Upon the delivery of a copy of a mutually executed
Agreement to Escrow Holder, Buyer and Seller have opened the Escrow with Escrow
Holder. Buyer and Seller’s execution and delivery of this Agreement to Escrow
Holder shall constitute authorization to Escrow Holder to act in accordance with
the terms of this Agreement. Buyer and Seller shall execute Escrow Holder’s
general instructions upon request; provided, however, in the event of any
inconsistencies between the terms and conditions of those general instructions
and the terms of this Agreement, the terms of this Agreement shall control.

3.2 Closing. Subject to the next sentence, the “Closing” or “Close of Escrow”
shall be defined as the date that (i) the Grant Deed, the form of which is
attached hereto as Exhibit “E” (“Deed”), conveying Seller’s interest in the Real
Property and Improvements to Buyer, is recorded in the real property records of
Orange County, State of California or is deemed delivered to Buyer (on terms
acceptable to Buyer) and (ii) the Purchase Price is disbursed to Seller by
Escrow Holder. This Escrow shall close on the Closing Date, provided all
conditions to the Close of Escrow set forth in this Agreement have been
satisfied or waived by the party intended to be benefited thereby.

3.2.1 Not later than five (5) business days before the Closing Date, Seller
shall prepare and deliver to Buyer a schedule of the estimated adjustments and
prorations as of the Closing Date (the “Draft Proration Schedule”), which
adjustments and prorations shall be calculated in accordance with Section 9.
Buyer and Seller shall mutually agree on any necessary revisions to the Draft
Proration Schedule and, not later than two (2) business days before the Closing
Date, Buyer and Seller shall deliver to Escrow Holder the revised Draft
Proration Schedule they have agreed upon. Buyer and Seller shall each act
reasonably and in good faith to agree upon any revisions to the Draft Proration
Schedule prepared by Seller. Escrow Holder shall prepare a proforma closing
statement setting forth the estimated adjustments and prorations

 

8



--------------------------------------------------------------------------------

as of the Closing Date (the “Proration Schedule”), which adjustments and
prorations shall be prepared in accordance with Section 9 and the approved Draft
Proration Schedule.

4. Buyer’s Examination/Reviews/Inspections.

4.1 Buyer’s Approvals. The Close of Escrow is subject to and contingent on the
satisfaction of the following conditions within the applicable time periods set
forth in this Section 4 for the satisfaction of such conditions.

4.1.1 Title Examination. As of the Effective Date, Buyer acknowledges that it
has received an ALTA Owner’s Commitment for Title Insurance issued by Title
Company for the Real Property, together with hyperlinks to copies of all
recorded documents listed as exceptions therein (collectively, the “Title
Report”). Additionally, Buyer acknowledges that as of the Effective Date, Seller
has provided Buyer with a copy of the most recent ALTA survey of the Real
Property and Improvements, and Buyer may, at Buyer’s expense, update such
existing survey or if it desires to obtain a new ALTA survey for the Real
Property and Improvements, Buyer shall have such ALTA survey of the Real
Property and Improvements prepared at Buyer’s expense (such existing survey, or
if an updated or new survey is prepared, such updated or new survey, is referred
to as the “Survey”).

(a) Buyer shall have until the expiration of the Title Approval Period to review
the Title Report and Survey and to give written notice to Seller and Escrow
Agent (“Buyer’s Title Notice”) of which particular matter(s) affecting title to
the Real Property are Permitted Exceptions, and which particular matter(s) are
disapproved. Buyer shall deliver a copy of any Survey it has obtained to the
Seller concurrently with its Buyer’s Title Notice. If Buyer has not obtained a
new or updated survey prior to the expiration of the Title Approval Period,
Buyer may nevertheless later obtain any such new or updated survey, provided
that nothing shown in such survey shall give Buyer any right to delay Closing or
amend Buyer’s Title Notice or otherwise assert any due diligence objection.

(b) If Buyer fails to deliver the Buyer’s Title Notice within the Title Approval
Period to Seller and Title Company, Buyer shall be deemed to have approved the
Title Report and all exceptions and underlying documents shown therein, and on
the Survey, including the Permitted Exceptions. If Buyer disapproves any
particular matter(s) affecting title to the Real Property in its Buyer’s Title
Notice, Seller may, in Seller’s sole and absolute discretion, elect to eliminate
and cure or cause the Title Company to endorse over (subject to Buyer’s
reasonable approval of any such method of cure or proposed endorsement), any
such disapproved matters at or prior to Close of Escrow by giving written notice
to Buyer and Escrow Agent within two (2) business days of receipt of Buyer’s
Title Notice (“Seller’s Title Response”) of its election. If Seller does not
give a Seller’s Title Response or if Seller does give a Seller’s Title Response
but does not agree therein to cure certain specific matters disapproved by
Buyer, then Seller shall be deemed to have elected not to attempt to cure or
cause the Title Company to endorse over (subject to Buyer’s reasonable approval
of any such method of cure or proposed endorsement) any such matters. If Seller
elects (or is deemed to have elected) not to attempt to cause such disapproved
matter to be eliminated, cured or endorsed over to Buyer’s reasonable
satisfaction raised in Buyer’s Title Notice timely delivered by Buyer to Seller
pursuant to the provisions of Section 4.1.1(a) above, Buyer shall have the
right, within two (2) business days after Seller’s Title Response (which date
shall be concurrent with the expiration of

 

9



--------------------------------------------------------------------------------

Buyer’s Due Diligence Period), to elect to terminate this Agreement, in which
event, the Deposit (less the Consideration Amount, which shall be deducted from
the Deposit and paid to Seller by Escrow Holder) shall be refunded to Buyer,
Escrow shall be cancelled and neither party shall have further rights or
obligations under this Agreement, except such rights and obligations as are
expressly stated to survive the termination of this Agreement (including Buyer’s
indemnity obligations set forth in Section 4.1.4).

(c) Reserved.

(d) Reserved.

(e) The following exceptions shall be “Permitted Exceptions”: (1) exceptions for
a lien for current, non-delinquent real estate taxes and assessments not yet due
or payable; (2) the standard pre-printed exceptions and exclusions set forth in
the jacket of the title policy to be issued by Title Company; (3) the other
exceptions shown on the Title Report of which Buyer does not disapprove pursuant
to this Section 4.1.1; (4) any exceptions created by Buyer and Buyer’s Licensee
Parties (defined below), and (5) applicable zoning and building ordinances and
land use regulations.

(f) Notwithstanding anything to the contrary contained herein, except for the
lien for real property taxes or assessments not yet due and payable, Seller
shall, on or before the Closing, remove all deeds of trust, mortgages, other
monetary liens created by Seller, including all liens for delinquent taxes,
mechanics’ liens and judgment liens.

(g) Buyer shall also have the right to review and object to any new exceptions
to title disclosed in any amendment to the Title Report not otherwise actually
known to Buyer by delivering written notice to Seller of such disapproved
exceptions (such notice shall also be a Buyer’s Title Notice) within five
(5) days of Buyer’s receipt of any such amendment to the Title Report. The time
periods set forth above for Seller’s response to the Buyer’s Title Notice and
Buyer’s response to any Seller’s Title Response shall commence as of the date of
the new Buyer’s Title Notice. If required to accommodate such time periods,
notwithstanding anything to the contrary in this Agreement, the Closing shall be
extended until five (5) business days following the expiration of the time
period for Seller’s Title Response.

4.1.2 Reserved.

4.1.3 Buyer’s Due Diligence Document Review.

(a) Buyer shall approve, not later than the expiration of the Due Diligence
Period, the documents and items set forth in Exhibit “F” (“Due Diligence
Documents”). Buyer acknowledges that the Due Diligence Documents (except for any
proprietary information) have been delivered or made available to Buyer as of
the Effective Date of this Agreement.

(b) Except as expressly set forth in Section 13 below, Seller makes no
representations or warranties of any kind, either express or implied, including
as to the accuracy and/or content of materials, with regard to any of the Due
Diligence Documents. Except as otherwise expressly set forth in Section 32.2
below Buyer agrees that Buyer will not assert any

 

10



--------------------------------------------------------------------------------

claim or seek any liability against Seller with respect to furnishing the Due
Diligence Documents or any information contained therein. Any Due Diligence
Documents delivered to or obtained by Buyer pursuant to this Agreement shall not
enlarge or add to the warranties of Seller beyond those expressly set forth in
Section 13 below. Buyer agrees and acknowledges that each and all of the Due
Diligence Documents and the information therefrom are confidential and shall be
used only for Buyer’s due diligence review of the Property, and Buyer covenants
and agrees not to report, publish, share, circulate, disseminate or otherwise
reveal or cause or permit to be reported, published, shared, circulated,
disseminated or otherwise revealed, to any party, person or entity any or all of
the Due Diligence Documents or any information therein or item or circumstance
relating thereto or to the transaction contemplated by this Agreement, except to
Buyer’s lenders, accountants, contractors, attorneys, insurers and advisors,
agents, employees, consultants, representatives, subcontractors and/or other
parties (collectively, “Buyer’s Licensee Parties”) inspecting, testing or
evaluating the Property on behalf of Buyer in accordance with this Agreement, as
and only to the extent necessary for this transaction or as required by
applicable law. Further, prior to delivery of any of the foregoing to such
lenders, accountants, contractors, attorneys, insurers and advisors, agents,
consultants, representatives, subcontractors or other parties inspecting,
testing or evaluating the Property on behalf of Buyer, Buyer shall inform each
and every such party that such information is confidential and is subject to a
prohibition on further dissemination or circulation by any means and may only be
used as necessary for Buyer’s review purposes pursuant to this Section 4.1.3
relating to this transaction. In the event this Agreement terminates for any
reason, the foregoing confidentiality obligations shall survive and Buyer shall
promptly return to Seller the originals of all Due Diligence Documents
previously provided to or obtained by or on behalf of Buyer or any of its agents
from or at Seller’s direction and shall not make any further use of the Due
Diligence Documents or information therefrom. Buyer agrees that if the
confidentiality provisions contained in this Section 4.1.3 are breached, the
remedy at law may be inadequate and, therefore, without limiting any other
remedy available at law or equity, an injunction, specific performance or other
form of equitable relief, or any combination thereof, shall be available to
Seller.

(c) Buyer shall notify Seller prior to the expiration of the Due Diligence
Period if it desires to receive an assignment of, and to assume Seller’s rights
and obligations under, any Contracts at Closing, which notice shall specify the
Contracts to be assigned and assumed (such contracts, “Approved Contracts”).
Except for the Approved Contracts set forth in such notice, Seller shall
terminate all other Contracts as of the Closing Date at Seller’s sole cost and
expense.

4.1.4 Buyer’s Inspection.

(a) Buyer shall approve, on or before the expiration of the Due Diligence
Period, all physical aspects of the Property, including, but not limited to, all
conditions relating to the presence, existence, or use of Hazardous Material
(defined in Section 14) on or under the Property. During the term of this
Agreement, Buyer and its agents shall have the right to inspect the Property
during normal business hours at a time mutually acceptable to Buyer and Seller
and upon not less than twenty-four (24) hours prior request to Seller (subject
to logistical arrangements beyond Seller’s reasonable control), in order to
make, at Buyer’s sole cost and expense, such inspections and surveys of the
Property as Buyer may desire; provided, however, that without Seller’s prior
written consent, not to be unreasonably withheld, Buyer shall not be

 

11



--------------------------------------------------------------------------------

entitled (i) to perform or cause to be performed any invasive or destructive
actions, punctures or drilling of any kind; or (ii) to initiate any application
for any zoning variance, zone change, conditional use permit or other
entitlement modification directed at any governmental official with respect to
the Property (and Seller may withhold its consent to any request in this clause
(ii) in its sole discretion). Buyer shall not be entitled to enter the Property
without being accompanied by a designated representative of Seller on less than
twenty-four (24) hours telephonic notice to Seller (which must involve actual
contact by telephone, not leaving a voice mail message); provided, Seller shall
cooperate in making such representative available. Buyer shall use all due care
and consideration in connection with its inspections and shall comply with all
applicable laws. Buyer shall immediately repair any and all damage resulting
from the acts of Buyer or Buyer’s Licensee Parties inspecting, testing or
evaluating the Property on behalf of Buyer in accordance with this Agreement and
relating to the whole or any part of the Property. If Buyer fails to disapprove
the physical condition of the Property by notice to Seller and Escrow Holder on
or before the expiration of the Due Diligence Period, Buyer shall be deemed to
have approved the physical condition of the Property and Buyer’s review,
inspection and testing thereof.

(b) Buyer shall indemnify, defend and hold Seller and the Property harmless from
and against any and all expenses, costs, fees, suits, actions, obligations,
liabilities, and damages (including attorneys’ fees and costs) directly or
indirectly, known or unknown, to the extent resulting from such entry, and acts
or omissions by Buyer and Buyer’s Licensee Parties on the Property prior to the
Closing Date. Buyer shall not cause or permit in any way any liens or
encumbrances upon or relating to the Property or any interest therein as a
result of Buyer’s or Buyer’s Licensee Parties’ acts with regard to the Property.

(c) As a condition to entry onto the Property and at all times prior to the
Close of Escrow, Buyer or Buyer’s Licensee Parties accessing the Property shall
have in effect (i) workers compensation and employer’s liability insurance with
statutory limits of coverage as required by law, and with a limit of liability
for coverage B of at least $1,000,000 each occurrence/aggregate, (ii) commercial
general liability insurance naming Seller as an additional insured, with
(x) waiver of subrogation; and (y) limits of not less than Three Million Dollars
($3,000,000) combined single limit for bodily and personal injury and property
damage (which limits above $2,000,000 may be satisfied with umbrella liability
coverage) and (iii) a policy of commercial automobile liability coverage having
a limit for each accident of One Million Dollars ($1,000,000). All the foregoing
policies shall name Seller and Seller’s property manager (K&J Construction) as
additional insureds. Prior to entering the Property, Buyer shall deliver to
Seller certificates of insurance evidencing such coverage and further evidencing
that such coverage may only be terminated or modified upon thirty (30) days
prior notice to Seller. Buyer’s indemnity, defense, confidentiality and other
obligations and covenants in this Section 4.1 shall survive any termination of
this Agreement or the Closing, as applicable.

(d) Buyer acknowledges that any operating statements and other financial
information relating to the ownership and operation of the Property provided to
Buyer by Seller or its agents are unaudited, may contain mistakes, inaccuracies
and misclassifications, do not reflect all adjustments and footnote disclosures
which might be necessary to cause such statements to conform to generally
accepted accounting principles, and include expense

 

12



--------------------------------------------------------------------------------

prorations and allocations from related parties which may vary from the cost of
obtaining such items or services from unrelated third parties.

(e) In the event this Agreement terminates for any reason other than the default
of the Seller, upon Seller’s request, Buyer shall promptly deliver to Seller
copies of all reports, plans, studies, surveys and test results prepared by
third parties at the request of Buyer, and not by their terms restricted from
dissemination or otherwise deemed confidential, relating to the Property or
arising from this Agreement (“Buyer’s Reports”). Buyer acknowledges and agrees
that the Buyer’s Reports shall be treated by Buyer and Seller as confidential
and Buyer and Seller shall be subject to the same confidentiality covenants and
requirements with respect to such materials as set forth above in Section 4.1.3
with respect to the Due Diligence Documents.

4.1.5 Buyer’s Notice of Approval.

(a) All of Buyer’s approvals and disapprovals pursuant to Section 4.1 shall be
delivered by Buyer in its sole and absolute discretion. If Buyer approves of its
testing, review, analysis, evaluation and inspections pursuant to
Sections 4.1.1, 4.1.2, 4.1.3 and 4.1.4, Buyer may elect, in its sole discretion,
to give an unconditional notice of approval without objection as to any matter
(“Unconditional Approval Notice”) to Seller not later than the expiration of the
Due Diligence Period or Buyer may elect, in its sole discretion, to give a
notice of disapproval to Seller not later than the expiration of the Due
Diligence Period.

(b) If Buyer does not timely deliver a notice of disapproval, then Buyer shall
be deemed to have approved the results of Buyer’s due diligence investigation
(“Due Diligence Approval”). If Buyer’s notice of approval is conditional with
respect to any matter or includes objection to any matter (a “Conditional
Approval Notice”), Buyer shall be deemed to have disapproved its due diligence
review and this Agreement shall terminate in accordance with Section 4.2 unless,
within two (2) days, Seller has given Buyer notice that it will attempt to cure
all matters objected to and to satisfy all conditions imposed by Buyer
(“Seller’s Cure Notice”).

(c) Notwithstanding the provisions of the foregoing Section 4.1.5(b) above,
Buyer shall have the right, in its sole and absolute discretion, within two
(2) days after receipt of Seller’s Cure Notice, to elect to terminate this
Agreement, in which event, the Deposit (less the Consideration Amount, which
shall be deducted from the Deposit and paid to Seller by Escrow Holder) shall be
refunded to Buyer, Escrow shall be cancelled and neither party shall have
further rights or obligations under this Agreement, except such rights and
obligations as are expressly stated to survive the termination of this Agreement
(including Buyer’s indemnity obligations set forth in Section 4.1.4).

(d) If, after Seller has delivered its Seller’s Cure Notice and provided Buyer
has not exercised its right to terminate this Agreement pursuant to the
foregoing Section 4.1.5(c), above, Seller subsequently determines that Seller
will be unable to cure any such matter objected to or satisfy any such condition
imposed, it shall promptly notify Buyer of such determination and, in that
event, Buyer shall either agree, by written notice to Seller and Escrow Agent to
be given within two (2) days after its receipt of such notice from Seller, to
waive such matter or condition and proceed with Closing, or elect to terminate
this Agreement, in which

 

13



--------------------------------------------------------------------------------

event, the Deposit (less the Consideration Amount, which shall be deducted from
the Deposit and paid to Seller by Escrow Holder) shall be refunded to Buyer,
Escrow shall be cancelled and neither party shall have further rights or
obligations under this Agreement, except such rights and obligations as are
expressly stated to survive the termination of this Agreement (including Buyer’s
indemnity obligations set forth in Section 4.1.4).

(e) Notwithstanding anything to the contrary contained in Section 4.1 and its
subsections requiring or providing the parties with various notice and cure
rights, Buyer shall have the right to terminate this Agreement for any reason or
no reason on or before the expiration of either the Title Approval Period or the
Due Diligence Period by giving written notice of termination to Seller. If Buyer
fails to timely deliver such notice to Seller, such failure shall constitute a
waiver of this termination right, and this Agreement shall continue in full
force and effect. If Buyer does timely deliver such notice to Seller, then this
Agreement shall automatically terminate in which event, the Deposit (less the
Consideration Amount, which shall be deducted from the Deposit and paid to
Seller by Escrow Holder) shall be refunded to Buyer, Escrow shall be cancelled
and neither party shall have further rights or obligations under this Agreement,
except such rights and obligations as are expressly stated to survive the
termination of this Agreement (including Buyer’s indemnity obligations set forth
in Section 4.1.4).

4.2 Termination. Subject to any Seller’s Cure Notice and Buyer’s approval
thereof, this Agreement and the Escrow shall terminate upon Buyer’s failure to
approve of any of the matters described in Section 4.1 within the applicable
time periods set forth in such Section. Upon any termination of this Agreement
pursuant to this Section 4.2, Section 32.1, or pursuant to Section 39, (i) each
party shall execute such documents as Escrow Holder may reasonably require to
evidence such termination, (ii) Escrow Holder shall return all documents to the
party who deposited them, (iii) Escrow Holder shall return to Buyer all funds
held in Escrow previously deposited in Escrow by Buyer (plus any accrued
interest to which Buyer is entitled, but less the Consideration Amount, which
shall be paid to Seller), less (a) one-half ( 1⁄2) of Escrow Holder’s
termination fees, and (b) one-half ( 1⁄2) of the Title Company’s cancellation
fees, (iv) Buyer shall return to Seller all documents delivered to it by Seller
relating to the Property and Buyer’s Reports, and (v) except for those
obligations which specifically survive termination of this Agreement (including
all indemnity obligations and confidentiality obligations of Buyer under this
Agreement), all of the respective obligations of Buyer and Seller relating to
this Agreement and the Property shall terminate.

4.3 No Obligation by Seller to Correct Defects. WITHOUT LIMITING ANY OF THE
OTHER TERMS OF THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER SHALL
HAVE NO OBLIGATION OF ANY KIND TO CORRECT OR OTHERWISE ADDRESS ANY DEFICIENCY OR
DEFECT OF ANY KIND WHICH BUYER CLAIMS TO EXIST BASED UPON BUYER’S INSPECTION OR
REVIEW OF ANY OR ALL OF THE MATTERS WHICH ARE THE SUBJECT OF THIS SECTION 4,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 4, TO THE EXTENT SELLER
HAS AGREED TO CORRECT OR CURE ANY MATTER PURSUANT TO A SELLER’S TITLE RESPONSE
OR SELLER’S CURE NOTICE.

 

14



--------------------------------------------------------------------------------

5. Deposits by Seller.

5.1 Deposit of Documents. Seller shall execute and acknowledge (where
appropriate), and deposit with Escrow Holder not later than 2:00 p.m. Pacific
Time the business day prior to the Closing Date for delivery to Buyer upon the
Close of Escrow or, if applicable, for recordation upon the Close of Escrow, the
following documents and instruments:

(a) One (1) counterpart of the Deed;

(b) Two (2) counterparts of a Bill of Sale (“Bill of Sale”) in the form attached
hereto as Exhibit “G”, conveying to Buyer all of Seller’s right, title and
interest in and to all of the Personal Property;

(c) Two (2) counterparts of an Assignment of Contracts (“Assignment of
Contracts”) in the form attached hereto as Exhibit “I”, pursuant to which
(i) Seller assigns to Buyer all of Seller’s right, title and interest in and to
the Approved Contracts and any items for which Seller receives a credit under
Section 9(f), and (ii) Buyer assumes certain of Seller’s obligations under such
Contracts according to the terms thereof;

(d) Two (2) counterparts of an Assignment of Intangible Property (“Assignment of
Intangible Property”) in the form attached hereto as Exhibit “K”, pursuant to
which (i) Seller assigns to Buyer all of Seller’s right, title and interest in
and to the Intangible Property and (ii) Buyer assumes certain of Seller’s
obligations applicable to the Intangible Property according to the terms
thereof;

(e) A Certification of Non-Foreign Status pursuant to Section 1445 et seq. of
the Internal Revenue Code of 1986, as amended, in the form attached hereto as
Exhibit “J”, and a California Form 593-W;

(f) An owner’s title affidavit, or at Seller’s option, an indemnity, as
applicable, in the customary form issued by Title Company and reasonably
acceptable to Seller to enable Title Company to delete the standard Exceptions
to the title insurance policy set forth in this Agreement (other than matters
constituting any Permitted Exceptions and matters which are to be completed or
performed post-Closing) to consummate the transactions contemplated hereby; and

(g) Such other documents, including, but not limited to documentation evidencing
authority, as may be reasonably requested by Escrow Holder or the Title Company
to facilitate the Closing.

6. Deposits by Buyer.

6.1 Deposit of Funds. On the Closing Date Buyer shall deposit or cause to be
deposited with Escrow Holder the Balance of the Purchase Price as set forth in
Section 2.2.3 above.

6.2 Deposit of Documents. Buyer shall execute and acknowledge (where
appropriate) and deposit with Escrow Holder not later than 2:00 p.m. Pacific
Time on the

 

15



--------------------------------------------------------------------------------

business day prior to the Closing Date for delivery to Seller upon the Close of
Escrow the following documents and instruments:

(a) Two (2) counterparts of the Assignment of Contracts;

(b) Reserved;

(c) Two (2) counterparts of the Assignment of Intangible Property; and

(d) Such other documents, including, but not limited to documentation evidencing
authority, as may be reasonably requested by Escrow Holder or the Title Company
to facilitate the Closing.

7. Conditions to Closing.

7.1 Buyer’s Conditions. In addition to the other terms and provisions of this
Agreement which give Buyer the express right to terminate this Agreement and the
Escrow, Buyer’s obligation to purchase the Property from Seller shall be subject
to the satisfaction of the following conditions within the applicable periods
set forth in this Agreement for the satisfaction of such conditions (or Buyer’s
waiver thereof):

7.1.1 Title Insurance. On the Closing Date, the Title Company shall be prepared
and irrevocably committed to issue to Buyer a CLTA Owner’s Policy of Title
Insurance for the Real Property with coverage in the amount of the Purchase
Price (if Buyer has obtained a new or updated Survey acceptable to the Title
Company to remove the survey exception and issue an extended coverage policy,
Buyer may obtain such policy, however, it is not a condition to closing that
Buyer be able to obtain an ALTA policy or extended coverage, unless Buyer has
delivered a Survey to the Title Company in form and substance acceptable to the
Title Company), showing fee title vested in Buyer, subject only to the Permitted
Exceptions and containing such endorsements and terms as may be set forth in any
Commitment for Title Insurance approved by Buyer (and by Seller as to any
conditions for issuance that require satisfaction by Seller or any third party,
with such approval by Seller not to be unreasonably withheld) (“Title Policy”);
provided, that at Buyer’s election and at its sole expense, Buyer may elect to
obtain any endorsement to the Title Policy either requested by Buyer or Seller
(pursuant to the provisions set forth in Section 4.1.1(b) above);

7.1.2 Delivery of Documents by Seller. Seller shall have delivered or caused to
be delivered to the Escrow Holder all of the documents described in Section 5;

7.1.3 Representations and Warranties. All representations and warranties of
Seller contained in this Agreement, shall be true and correct in all material
respects as of the date made and as of the Close of Escrow, with the same effect
as though such representations and warranties were made at and as of the Close
of Escrow; provided that any change in any of the representations and warranties
of Seller shall be subject to the provisions of Section 13.3; and provided
further, that to the extent any representation or warranty made by Seller is
actually known by Buyer or its employees, before the end of the Due Diligence
Period, to be untrue or inaccurate and Buyer nevertheless fails to terminate
this Agreement, Buyer shall have no right under this Agreement to terminate this
Agreement by reason of that particular untruth or

 

16



--------------------------------------------------------------------------------

inaccuracy; and provided, further, that to the extent any representation or
warranty made by Seller, is actually known by Buyer or its employees, prior to
the Closing, to be untrue or inaccurate and Buyer nevertheless proceeds with the
Closing, Buyer shall be deemed to have waived such representation or warranty
and shall have no further rights against Seller with respect thereto;

7.1.4 Performance of Covenants. Seller shall have performed the material
covenants of Seller under this Agreement to be performed by Seller before
Closing;

7.1.5 Condemnation or Casualty Delay. No event governed by Section 39 has
occurred, giving rise to a time period during which this Agreement may be
terminated, which time period has not then lapsed; and

7.1.6 Occupancy. There shall be no leases, subleases, occupancies, licenses or
tenancies of any nature in effect pertaining to the Property.

The conditions set forth in this Section 7.1 are solely for the benefit of Buyer
and may be waived only by Buyer. Buyer shall, at all times prior to the
termination of this Agreement, have the right to waive any of these conditions.
Failure of any condition shall enable Buyer to terminate this Agreement and
receive a full refund of the Deposit.

7.2 Seller Conditions. In addition to other terms and provisions of this
Agreement which give Seller the right to terminate this Agreement and the
Escrow, Seller’s obligation to sell the Property to Buyer shall be subject to
the satisfaction of the following conditions (or Seller’s waiver thereof):

7.2.1 Delivery of Closing Documents and Funds. Buyer shall have delivered or
caused to be delivered to the Escrow Holder all of the documents and funds
described in Sections 2.2 and 6, including the full Purchase Price;

7.2.2 Representations and Warranties. All representations and warranties of
Buyer contained in this Agreement shall be true and correct in all material
respects as of the date made and as of the Close of Escrow; and

7.2.3 Performance of Covenants. Buyer shall have performed the material
covenants of Buyer under this Agreement to be performed by Buyer before Closing

The conditions set forth in this Section 7.2 are solely for the benefit of
Seller and may be waived only by Seller. Seller shall, at all times prior to the
termination of this Agreement, have the right to waive any of these conditions.
Failure of any condition shall enable Seller to terminate this Agreement and
retain Buyer’s Deposit as liquidated damages pursuant to the provisions of
Section 32.1.

8. Costs and Expenses.

8.1 Seller’s Costs. Seller shall pay (i) one-half ( 1⁄2) of Escrow Holder’s
fees; (ii) any documentary transfer taxes applicable to the transfer of the Real
Property or recordation of the Deed; (iii) the premium for a CLTA Standard
Coverage Owner’s Title Insurance Policy; (iv) Seller’s share of prorations as
determined in accordance with Section 9; (v) commissions due to Seller’s Broker
and Buyer’s Broker; (vi) any document preparation and document recording fees
which are required in order to eliminate any items disapproved by Buyer in
accordance with Section 4.1 and (vii) such other closing costs, if any, not
expressly provided for herein that are

 

17



--------------------------------------------------------------------------------

customarily charged to sellers of commercial real property for the county in
which the Real Property is located.

8.2 Buyer’s Costs. Buyer shall pay (i) one-half ( 1⁄2) of Escrow Holder’s fees;
(ii) all document preparation and document recording fees (except as provided in
Section 8.1(vi) above); (iii) any additional title insurance premium
attributable to issuance of an ALTA rather than CLTA policy of title insurance
or attributable to any title endorsements (whether such endorsements are
requested by Buyer or compelled by Seller pursuant to the terms set forth in
Section 4.1.1 above), if applicable; (iv) Buyer’s share of prorations as
determined in accordance with Section 9; (v) any document preparation and
document recording fees which are required in order to eliminate any items on
title caused by Buyer or Buyer’s Licensee Parties inspecting, testing or
evaluating the Property on behalf of Buyer and (vi) such other closing costs, if
any, not expressly provided for herein, that are customarily charged to buyers
of commercial real property for the county in which the Real Property is
located.

9. Prorations; Credits. All prorations under this Section (i) shall be made as
of 12:01 a.m. on the day of the Close of Escrow (the “Proration Cutoff”); and
(ii) shall be made on the basis of the actual number of days in the appropriate
proration periods. Pursuant to Section 3.2.1, the Proration Schedule shall be
mutually approved by Buyer and Seller and delivered to Escrow Holder at least
two (2) business days prior to the Close of Escrow. The following items shall be
credited to the parties or shall be prorated by the parties as of the Close of
Escrow, as applicable, with Seller responsible for expenses and entitled to
revenues accruing prior to the Proration Cutoff, and Buyer responsible for
expenses and entitled to revenues accruing after the Proration Cutoff:

(a) Escrow Holder shall prorate the real estate taxes with respect to the Real
Property and Improvements for the current fiscal year as of the Proration Cutoff
based upon the most current real estate tax information available, and the
parties shall re-prorate such taxes upon receipt of actual bills. If and to the
extent there exists any improvement assessment liens or other similar
assessments which encumber the Real Property and Improvements, Buyer hereby
expressly agrees and assumes the obligation to pay any and all future
installments of such bonds or assessment liens affecting the Property which
relate to the period from and after the Proration Cutoff and Seller shall be
responsible for any taxes, bonds, or assessment liens relating to the period
prior to the Proration Cutoff. Any bond payments or assessment liens payable for
the current period shall be prorated in accordance with this Section 9. Seller
shall have no obligation to pay the principal amount of any of such assessments
or bonds unless such assessments or bonds relate to the period prior to the
Proration Cutoff.

(b) The Parties acknowledge that there are no rents to prorate.

(c) Utilities, services, operating and all other expenses with respect to the
Property shall be prorated based upon the latest available information, such
that Seller shall be responsible for all such costs and expenses relating to the
period up to the Proration Cutoff, and Buyer shall be responsible for all such
costs and expenses relating to the period from and after the Proration Cutoff.
Seller shall endeavor to have all meters read for all utilities servicing the
Property including water, sewer, gas and electricity for the period to the
Proration Cutoff and shall pay all bills rendered on the basis of such readings
(provided, however, Buyer shall be

 

18



--------------------------------------------------------------------------------

responsible for any and all fees and charges relating to the changeover of all
such services and utilities). Premiums for casualty and liability insurance
shall not be prorated.

(d) Except to the extent assigned to Buyer, Seller shall receive all bonds,
letters of credit, set-aside letters, refundable deposits, retentions, holdbacks
or similar security items, if any, posted by Seller with any utilities or
governmental agencies relating to or arising from the Property. In the event any
deposit, retention or holdback posted by Seller is non-refundable, Seller shall
receive a credit at Closing for the amount of such security item if such
security item will inure to the benefit of Buyer and the rights to such security
item are assigned by Seller to Buyer.

(e) Income and expenses under the Approved Contracts and all other expenses of
operating the Property shall be prorated and those which relate to the period
prior to the Proration Cutoff shall accrue to or be paid by Seller, as
applicable, and those which relate to the period from and after the Proration
Cutoff shall accrue to or be paid by Buyer, as applicable.

(f) At least three (3) business days prior to the Closing Date, Escrow Holder
shall deliver to Buyer the Draft Proration Schedule for approval by Buyer. Such
prorations, if and to the extent known and agreed upon as of the Close of
Escrow, shall be paid by Buyer to Seller (if the prorations result in a net
credit to the Seller) or by Seller to Buyer (if the prorations result in a net
credit to the Buyer) by increasing or reducing the cash to be paid by Buyer at
the Close of Escrow in accordance with the mutually approved Proration Schedule.
Notwithstanding the foregoing, if either Buyer or Seller is engaging in an IRC
Section 1031 tax-deferred exchange and desires to calculate and pay or receive
credit for prorations separate from the Purchase Price, the prorations shall
nevertheless be calculated and paid or credited through Escrow and may be shown
either as separate items on the closing statement or on a separate closing
statement. Any such prorations not determined or not agreed upon or provided for
on an estimated basis as of the Close of Escrow shall be paid by Buyer to
Seller, or by Seller to Buyer, as the case may be, in cash as soon as
practicable following the Close of Escrow. Buyer’s and Seller’s foregoing
obligations with respect to prorations under this Agreement shall survive for a
period of one hundred twenty (120) days after the Close of Escrow. In addition,
if any errors or omissions are made regarding adjustments and prorations as
aforesaid, the parties shall make the appropriate corrections promptly upon the
discovery thereof, provided that the party entitled to the correction makes a
written request for such correction to the other party (accompanied by
reasonably detailed information which substantiates the error) within one
hundred twenty (120) days after the Close of Escrow.

10. Disbursements and Other Actions by Escrow Holder.

10.1 Closing. Upon the Close of Escrow, Escrow Holder shall promptly undertake
all of the following in the manner indicated:

(a) Cause the Deed and any other documents which the parties may mutually
direct, to be recorded in the real property records of Orange County, State of
California;

(b) Disburse to Seller all funds deposited with Escrow Holder by Buyer towards
payment of the Purchase Price and prorations for the Property as follows:

 

19



--------------------------------------------------------------------------------

(i) Deduct therefrom all items chargeable to the account of Seller pursuant
hereto;

(ii) The remaining balance of the funds so deposited by Buyer towards payment of
the Purchase Price and prorations shall be disbursed to Seller or as Seller may
direct;

(c) Disburse from funds deposited by Buyer with Escrow Holder towards payment of
all closing costs chargeable to the account of Buyer pursuant hereto such monies
as are necessary to pay all said closing costs of Buyer, and disburse the
balance of such funds, if any, to Buyer; and

(d) Deliver the Title Policy to Buyer.

10.2 Deliveries. Within two (2) business days of the Close of Escrow, Escrow
Holder shall:

(a) Deliver to Buyer one (1) fully-executed original counterpart of each of the
Bill of Sale, Assignment of Contracts, Assignment of Intangible Property, and
the Certificate of Non-Foreign Status and any state withholding certificate;

(b) Deliver to Seller one (1) fully-executed original counterpart of each of the
Bill of Sale, Assignment of Contracts, and Assignment of Intangible Property;
and

(c) Deliver to both Buyer and Seller copies of all other documents delivered to
Escrow Holder, the closing statement and conformed copies of all other documents
recorded pursuant to this Agreement, including the Deed.

10.3 Possession . Upon confirmation of the Close of Escrow, but effective as of
12:01 a.m. on the date of the Closing, such that Buyer shall be entitled to all
benefits of and bear all risks of ownership on that date, possession of the
Property, along with the following items shall be delivered by Seller to Buyer
at the Property or such other place as Seller and Buyer may agree prior to
Closing:

(a) Contracts. The originals of all Approved Contracts in the possession of
Seller (or copies if Seller does not have originals) that have been assigned to
and assumed by Buyer, if not previously delivered to Buyer.

(b) Keys. Any keys to any door or lock on the Property in the possession of
Seller.

(c) Licenses and Permits. All licenses, permits, or copies thereof, issued by
governmental authorities having jurisdiction over the Property which Seller has
in its possession and which are transferable, and all surveys, permits, plans,
warranties, and other like items relating to the Property which are in Seller’s
possession and transferable.

(d) Personal Property. All Personal Property and documentation (if available)
evidencing any Intangible Property.

 

20



--------------------------------------------------------------------------------

11. Operations During Escrow.

11.1 Operations During Escrow. Seller shall (and Seller shall instruct the
property manager to) operate, maintain and insure the Property, from and after
the date hereof until the Closing or earlier termination of this Agreement, in
the ordinary course in substantially the same manner and fashion as prior to the
date of this Agreement (other than as may be required as a result of the sale of
the Property, or to comply with the requirements of applicable governmental
restrictions, or to respond to any emergency threatening safety of persons or
damage to property); provided, Seller shall not have any responsibility or
liability under this sentence for ordinary wear and tear, or for damage or
destruction (which matters shall be governed by Section 39). Further, Seller
will not have any obligation to make any efforts to secure any tenants for the
Property. Notwithstanding anything to the contrary in this Agreement, Seller
agrees that it will not without the prior consent of Buyer, which consent may be
withheld in Buyer’s sole discretion, enter into any new contract which affects
the Property or goods or services provided to the Property (“Operating
Contract”) having a term that extends beyond the Closing Date. Buyer shall be
deemed to have consented to any request for approval pursuant to this Section 11
if Buyer fails to notify Seller of its disapproval (including the specific
reasons for any disapproval) via telephone or electronic mail, with written
notice given concurrently, within five (5) business days of its receipt of a
written request for approval from Seller. From the Effective Date until the
expiration of the Due Diligence Period, Seller shall provide Buyer with written
notice and copies of any new Operating Contracts entered into, or to be entered
into, prior to the expiration of the Due Diligence Period. From the Effective
Date until the Closing, Seller shall deliver to Purchaser copies of any notice
described in Sections 13.1.3, 13.1.4, or 13.1.5 that Seller receives subsequent
to the Effective Date, within three (3) business days after receipt.

12. Reserved.

13. Representations and Warranties.

13.1 Seller’s Representations. Seller makes the following representations and
warranties to Buyer:

13.1.1 Authority; Binding On Seller. Seller is a nationally chartered bank under
a charter issued by the United States Office of the Comptroller. Seller has
taken all necessary action to authorize its execution, delivery and performance
of, and has the power and authority to execute, deliver and perform its
obligations under, this Agreement and all related documents executed by Seller
in connection herewith and to consummate all the transactions contemplated
hereby and thereby, including the power and authority to sell, assign and
transfer the Property in accordance with this Agreement.

13.1.2 Conflict With Contracts. To Seller’s knowledge as of the Effective Date
of this Agreement and as of the Closing, the execution and delivery of this
Agreement does not, and the performance by Seller of its obligations hereunder
will not conflict with any provision of any existing contract or agreement to
which Seller is subject or result in the creation or imposition of any lien on
the Property which could materially and adversely affect the ability of the
Seller to discharge its obligations under and complete the transactions
contemplated by this Agreement.

 

21



--------------------------------------------------------------------------------

13.1.3 FIRPTA Representation. Seller is not a foreign person and is a “United
States Person” as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended.

13.1.4 OFAC and Anti-Money Laundering Compliance Certifications. Seller
represents and warrants (i) neither Seller nor any of its beneficial owners is
named or is acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by an Executive Order, including without
limitation Executive Order 13224, or the United State Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enacted, enforced or administered by the Office of
Foreign Assets Control; (ii) it is not engaged in this transaction, directly or
indirectly, for or on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation; (iii) none of Seller’s beneficial owners is a “senior foreign
political figure,” or “immediate family member or close associate of a senior
foreign political figure,” within the meaning of Section 312 of the USA PATRIOT
Act of 2001, and (iii) Seller is not otherwise in violation of, the Money
Laundering Control Act of 1986, as amended, or any other applicable laws
regarding money laundering activities.

13.1.5 No Notice of Violations. To Seller’s knowledge, Seller has received no
written notice (that remains uncured) from any government agency (including any
environmental agencies) having jurisdiction over the Property (A) that considers
the Property to be in violation of any law, ordinance, regulation or order or
(B) of the existence of any Hazardous Materials on the Property.

13.1.6 Contracts and Other Agreements. To Seller’s knowledge, other than the
Contracts, there are no unrecorded leases, licenses, occupancy agreements,
arrangements, agreement, understandings, options, contracts, or rights of first
refusal affecting or relating to the Property in any way.

13.1.7 Litigation; Condemnation. To Seller’s knowledge, there is no litigation
or other proceeding pending or threatened (a) against Seller that challenges or
impairs Seller’s ability to execute or perform its obligations under this
Agreement, (b) against Seller’s interest in the Property, or (c) otherwise
affecting the Property or any part thereof. To Seller’s knowledge, there are no
pending or threatened proceedings for condemnation by any authority having that
right or power, nor, to Seller’s knowledge, are there any pending or threatened
eminent domain proceedings of which the Property or any part thereof is the
object.

13.1.8 Due Diligence Documents. To Seller’s knowledge, the Due Diligence
Documents delivered to Buyer and as set forth on Exhibit “F” contain the
material agreements, reports, documentation and other materials pertaining to
the Property within Seller’s possession and control.

13.2 Seller’s Knowledge. The representations, warranties and statements of
Seller set forth in this Agreement which are qualified to Seller’s knowledge,
the knowledge of Seller, known to Seller or similar phrasing, shall mean the
current actual knowledge of Steven Sugarman and John Grosvenor then possessed by
such individuals, without such individuals having made any independent analysis,
investigation or inquiry with respect to the matter so qualified, and shall not
be construed, by imputation or otherwise, to refer to the knowledge of any other
agent, employee, officer, manager, member or representative of Seller or any
other

 

22



--------------------------------------------------------------------------------

persons or entities, or to impose upon the identified individuals any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains or to impose upon the identified individuals any personal liability for
such representations and warranties. To the extent the Due Diligence Documents
furnished or made available to Buyer, or any other tests, studies, reports or
written documentation obtained by Buyer contain express provisions or
information that are inconsistent with the foregoing representations and
warranties, such representations and warranties shall be deemed modified to the
extent necessary to eliminate such inconsistency and to conform such
representations and warranties to such Due Diligence Documents and other tests,
studies or reports, and Seller shall not have any liability therefor.

13.3 Survival. The representations and warranties in Section 13.1 shall survive
the Closing for a period of nine (9) months after the Closing, and shall
thereafter be of no further force or effect; provided, that Buyer will not be
entitled to assert a claim against Seller in respect of a breach of any
representation or warranty unless and until its damages in respect of all such
breaches, as reasonably estimated, equal or exceed One Hundred Thousand Dollars
($100,000) (in which event Buyer will be entitled to assert a claim against
Seller in respect of all such damages from the first dollar) and, except for a
breach of representation or warranty resulting from Seller’s intentional fraud
or willful misconduct, in no event will Seller’s aggregate liability in respect
of all such breaches of representation or warranty exceed two percent (2%) of
the Purchase Price. In the event any judgment against Seller for breach of a
representation or warranty by Seller (exclusive of any award for professional
fees) is for an amount less than One Hundred Thousand Dollars ($100,000), then
Seller shall be deemed to be the prevailing party (including for the purpose of
Section 16) and Seller shall have no liability therefor.

13.4 Buyer’s Representations. Buyer makes the following representations and
warranties to Seller:

13.4.1 Authority; Enforceability. Buyer is a corporation, duly organized and
validly existing under the laws of the State of Delaware and is duly qualified
to transact business in the State of California. Buyer has taken all necessary
action to authorize its execution, delivery and performance of, and has the
power and authority to execute, deliver and perform its obligations under, this
Agreement and all related documents and to consummate all the transactions
contemplated hereby and thereby.

13.4.2 Conflict With Existing Laws or Contracts. To Buyer’s knowledge as of the
Effective Date of this Agreement, the execution and delivery of this Agreement
does not, and the performance by Buyer of its obligations hereunder will not
conflict with any provision of any law or regulation to which Buyer is subject
or conflict with or result in a material breach of or constitute a material
default under any of the terms, conditions or provisions of any enforceable
agreement or instrument to which Buyer is a party and by which it is bound, or
result in the creation or imposition of any lien on any of its assets or
property which could materially and adversely affect the ability of Buyer to
discharge its obligations under and complete the transactions contemplated by
this Agreement.

13.4.3 Decision to Purchase. Buyer is a sophisticated real estate investor, and
Buyer’s offer and decision to purchase the Property is and will be based upon
its own independent expert evaluation of the Property, the Due Diligence
Materials, and any other materials deemed relevant by Buyer and its agents and
advisors. In entering into this Agreement, Buyer has not relied upon any oral or
written information from Seller, or any of its respective

 

23



--------------------------------------------------------------------------------

employees, affiliates, brokers, agents, legal counsel or other representatives,
other than the representations and warranties expressly set forth in
Section 13.1 of this Agreement (subject, however, to the limitations set forth
in Section 19). Buyer further acknowledges that no employee, agent, broker,
legal counsel or other representative of Seller has been authorized to make, and
that Buyer has not relied upon, any statements or representations other than
those specifically contained in Section 13.1 of this Agreement.

13.4.4 Liability Insurance. With regard to entries by Buyer onto the Property
prior to the Closing Date by Buyer’s and Buyer’s Licensee Parties inspecting,
testing or evaluating the Property on behalf of Buyer pursuant to this
Agreement, Buyer has named Seller and K&J Construction as additional insureds on
Buyer’s liability insurance policy as required in Section 4.1.4(c).

13.4.5 OFAC and Anti-Money Laundering Compliance Certifications. Buyer
represents and warrants (i) neither Buyer nor any of its beneficial owners is
named or is acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by an Executive Order, including without
limitation Executive Order 13224, or the United State Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enacted, enforced or administered by the Office of
Foreign Assets Control; (ii) it is not engaged in this transaction, directly or
indirectly, for or on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation; (iii) none of Buyer’s beneficial owners is a “senior foreign
political figure,” or “immediate family member or close associate of a senior
foreign political figure,” within the meaning of Section 312 of the USA PATRIOT
Act of 2001, and (iii) none of the funds used for the purchase of the Property
have been or will be derived from a “specified unlawful activity” as defined in,
and Buyer is not otherwise in violation of, the Money Laundering Control Act of
1986, as amended, or any other applicable laws regarding money laundering
activities.

14. Hazardous Material.

14.1 Definition of Hazardous Material . The term “Hazardous Material” or
“Hazardous Materials” means any hazardous or toxic substance, material, or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government. The term “Hazardous Material” or
“Hazardous Materials” includes any material or substance which is (i) defined as
“hazardous waste”, “extremely hazardous waste”, or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140 of
the California Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act), (iii) defined as
“hazardous material”, “hazardous substance”, or “hazardous waste” under
Section 25501 of the California Health and Safety Code, Division 20, Chapter
6.95 (Hazardous materials Release Response Plans and Inventory), (iv) defined as
a “hazardous substance” under Section 25281 of the California Health and Safety
Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) listed under Article 9 or defined as
“hazardous” or “extremely hazardous” pursuant to Article 11 of Title 22 of the
California Administrative Code, Division 4, Chapter 20, (viii) defined as a
“hazardous waste”, “hazardous substance” or similar term under the Federal

 

24



--------------------------------------------------------------------------------

Water Pollution Control Act (33 U.S.C. § 1317), (ix) defined as a “hazardous
waste” pursuant to Section 1004 of the Federal Resource Conservation and
Recovery Act, (42 U.S.C. § 6903), or (x) defined as a “hazardous substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601).
Hazardous Materials do not include consumer goods, cleaning supplies, office
supplies and customary building materials used, stored and disposed of in
accordance with applicable laws.

14.2 Presence of Hazardous Material. Buyer acknowledges that the Property may or
may not contain certain Hazardous Materials and except as set forth in
Section 13.1 of this Agreement, that Seller makes no representation or warranty
to Buyer regarding the presence or absence of any Hazardous Materials on or
under the Property. It shall be Buyer’s responsibility to examine the Property
and conduct such investigations and testing and to review such reports or other
documents as it deems necessary under Section 4.1 above to satisfy itself as to
the presence or absence of any Hazardous Materials.

15. Disclaimer/As Is Sale/Release/General Indemnity.

15.1 As Is. As a material inducement to and part consideration for the execution
and delivery of this Agreement by Seller and the performance by Seller of its
duties and obligations hereunder, and notwithstanding any contrary term or
provision of this Agreement, Buyer does hereby expressly acknowledge, represent,
warrant and agree, to and with Seller, that, except as otherwise expressly
provided in Section 13.1 above: (i) Buyer is purchasing the Property in its “as
is, where is” condition, with all faults, as of the Close of Escrow with respect
to any and all known or unknown facts, circumstances, conditions and defects,
and without any warranties, representations or guaranties, either express or
implied, oral or written, of any kind, nature or type whatsoever from or on
behalf of Seller or anyone purporting to act on behalf of or for or at the
direction of Seller, including any warranty of condition, merchantability,
habitability or fitness for a particular use or purpose or the value, accuracy
of information, marketability, prospects for future development, use or
occupancy or matters affecting same, and Buyer hereby waives any such implied
warranties or representations relating to the Property, or any other matter
affecting the Property, including the value of the Property or future income or
expenses for the Property; (ii) except as expressly contemplated in this
Agreement, Seller has no obligation to repair or correct any such facts,
circumstances, conditions or defects concerning the Property or compensate Buyer
for same; (iii) Buyer has heretofore undertaken and will as of the Close of
Escrow have made all inquiries and investigations regarding the Property and all
matters relating thereto as Buyer deems necessary or appropriate under the
circumstances, and that based upon the same, Buyer will be relying strictly and
solely upon such inquiries and the advice and counsel of its own agents and not
on any information or material supplied by or on behalf of Seller, and Buyer is
and will be fully satisfied that the Purchase Price is fair and adequate
consideration for the Property; and (iv) by reason of all the foregoing, Buyer
shall assume the full risk of any loss or damage occasioned by any fact,
circumstance, condition or defect pertaining to the condition or use of all or
any part of the Property whether known or unknown. The Purchase Price and other
terms and conditions contained in this Agreement are the result of arm’s-length
negotiations between sophisticated parties experienced in transactions of this
kind, and the Purchase Price and other terms and conditions contained in this
Agreement take into account the fact that Buyer is not entitled to rely on any
information provided by Seller,

 

25



--------------------------------------------------------------------------------

any of its agents, or any other person acting for or on behalf of Seller, except
as expressly set forth in Section 13.1 above. All information, whether written
or oral, previously, now, or hereafter made available to Buyer by Seller, its
agents, or any other person acting for or on behalf of Seller, whether in the
form of appraisals, market studies, projections, brochures, maps, surveys, soil
reports, engineering studies, environmental studies, inspection reports, plans
and specifications, and all other Due Diligence Materials have been or will be
furnished by Seller to Buyer solely as an accommodation, and neither Seller nor
its agents have verified the accuracy of such information or the qualifications
of the persons preparing such information, and Buyer is not relying on, and
shall not be entitled to rely on such information in entering into this
Agreement and completing its purchase of the Property pursuant to this
Agreement, except as expressly set forth in Section 13.1 above. Buyer
acknowledges that to the extent Buyer does not conduct an environmental site
assessment, asbestos testing, radon testing and/or lead-based paint testing,
Buyer may not be aware of conditions on, under, about or near the Property which
might affect Buyer’s decision to purchase the Property. Buyer acknowledges that
certain systems may need repairs or replacement now or in the near future. Buyer
acknowledges that if Buyer does not have a professional engineering firm perform
a thorough inspection and termite inspection of the Property, Buyer may not be
aware of information about the physical condition of the Improvements which
might affect Buyer’s decision to purchase the Property.

15.2 Buyer’s Independent Due Diligence. By entering into this Agreement, Buyer
has the opportunity to perform (and Buyer represents and warrants to Seller that
Buyer is capable of performing) a sophisticated, expert, thorough, and
independent investigation, analysis and evaluation of the Property and all other
aspects of the transactions contemplated by this Agreement, and Buyer agrees
that Buyer shall be charged with knowledge of all information which is acquired
by Buyer as a result of such an investigation, analysis, and evaluation or which
would or should have been acquired by Buyer as a result of such an
investigation, analysis, and evaluation. Prior to expiration of the Due
Diligence Period, Buyer will have had the opportunity to conduct its own expert,
thorough, and independent inspection, investigation, analysis and evaluation of
the Property and will have determined solely in reliance thereon that the
physical condition of the Property is acceptable to Buyer, including (i) all
structural elements of the Improvements and all mechanical, electrical, heating,
air conditioning, ventilation, fire safety, security, plumbing and other systems
in the Improvements or on or under the Real Property; (ii) all soil and
geological conditions of the Real Property; and (iii) the presence or absence of
any Hazardous Materials in, on, under or around the Property. Prior to the
expiration of the Due Diligence Period, Buyer will have had access to and will
have had the opportunity to conduct its own expert, thorough, and independent
inspection, investigation, analysis and evaluation of all instruments, records
and documents which Buyer has determined to be appropriate or advisable to
review in connection with Buyer’s purchase of the Property and the transactions
contemplated by this Agreement, including those relating to all zoning
regulations and other governmental requirements, site and physical conditions,
title matters, and all other matters affecting the use, occupancy, value, and
condition of the Property, and Buyer will have determined solely in reliance
thereon that the information and data contained therein or evidenced thereby is
satisfactory to Buyer. Buyer specifically acknowledges that Buyer is not relying
on Seller to indicate the relative importance or materiality of any of the
instruments, records, documents and other information made available to Buyer
for review and Buyer shall make its own determination as to the level of
scrutiny it applies to such instruments, records and documents made available to
Buyer.

 

26



--------------------------------------------------------------------------------

15.3 Release. As a material inducement to and part consideration for the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations under this Agreement, and effective as of the
Close of Escrow, Buyer, on behalf of Buyer and Buyer’s partners, members,
shareholders, officers, directors, managers, predecessors, affiliates,
successors and assigns (collectively, “Buyer Related Parties”), hereby
expressly, fully and forever releases and discharges (which release and
discharge shall be continuing and shall survive the Closing and the transfer of
the Property without limitation by Section 19) Seller, and its principals,
partners, shareholders, members, managers, employees, officers, directors,
consultants, attorneys, agents, affiliates, predecessors, successors and assigns
(collectively, “Seller Related Parties”), except as set forth in Section 15.5,
from any and all losses, expenses, claims, costs, damages, rights of
subrogation, debts, attorneys’ fees, actions, suits, judgments, awards,
obligations and/or liabilities of any kind, whether foreseeable or
unforeseeable, known or unknown, or suspected or unsuspected, with respect to or
in any way relating to or indirectly or directly arising out of the following
matters related to this Agreement and the transactions contemplated herein:
(i) the whole or any part of the Property and all aspects thereof described
above in Section 15.1, including the Contracts, or any fact, event,
circumstance, omission, occurrence of any kind or nature relating thereto, based
on any theory of law, equity or tort now existing or coming into existence in
the future, excluding all matters as to which Seller is indemnifying Buyer
pursuant to the Assignment of Contracts, (ii) any Hazardous Material located on
or under the Property at the Close of Escrow or released on or under the
Property subsequent thereto except (A) Hazardous Materials known by Seller to
exist as of the Effective Date, which knowledge was not disclosed to Buyer, and
(B) Hazardous Materials released on or under the Property by Seller (but not by
tenants) and as to which Buyer delivers to Seller a notice specifically
asserting the existence thereof within one (1) year following the Closing Date,
and (iii) any required clean-up of any and all Hazardous Material which may be
located on the Property as of the Close of Escrow or which may be subsequently
placed on or under the Property, including any personal injuries suffered by any
person or persons and any diminution in the value of the Property, except
(A) Hazardous Materials known by Seller to exist as of the Effective Date, which
knowledge was not disclosed to Buyer, and (B) Hazardous Materials released on or
under the Property by Seller (but not by tenants) and as to which Buyer delivers
to Seller a notice specifically asserting the existence thereof within one
(1) years following the Closing Date.

[Remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

15.4 California Civil Code Section 1542 Release.

Buyer expressly waives the benefits and provisions of Section 1542 of the Civil
Code of the State of California, and any similar law of any state or territory
of the United States or other jurisdiction. Buyer hereby acknowledges that it is
familiar with California Civil Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BUYER WAIVES AND RELINQUISHES ANY RIGHT OR BENEFIT WHICH IT HAS OR MAY HAVE
UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE TO THE FULL EXTENT THAT IT MAY
LAWFULLY WAIVE SUCH RIGHTS AND BENEFITS. IN CONNECTION WITH SUCH WAIVER AND
RELINQUISHMENT, BUYER REALIZES AND ACKNOWLEDGES THAT IT IS AWARE THAT IT OR ITS
ATTORNEYS OR ACCOUNTANTS MAY HEREAFTER DISCOVER FACTS IN ADDITION TO OR
DIFFERENT FROM THOSE WHICH IT NOW KNOWS OR BELIEVES TO EXIST WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT OR SELLER THAT MAY HEREAFTER GIVE RISE TO
CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES
AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, BUT
THAT IT IS BUYER’S INTENTION HEREBY FULLY, FINALLY, AND FOREVER TO SETTLE AND
RELEASE ALL OF THE CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES,
DAMAGES, COSTS, LOSSES AND EXPENSES, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
WHICH NOW EXIST OR MAY EXIST HEREAFTER BETWEEN BUYER AND SELLER WITH REGARD TO
THE PROPERTY. THIS AGREEMENT SHALL BE AND REMAIN IN EFFECT AS A FULL AND
COMPLETE RELEASE, SURVIVE THE CLOSE OF ESCROW AND NOT BE MERGED WITH THE DEED,
NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY SUCH ADDITIONAL OR DIFFERENT
FACTS. SELLER HAS GIVEN BUYER MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN
EXCHANGE FOR BUYER AGREEMENT TO THE PROVISIONS OF THIS SECTION 15.4. SELLER AND
BUYER HAVE EACH INITIALED THIS THIS SECTION 15.4 TO FURTHER INDICATE THEIR
AWARENEWS AND ACCEPTANCE OF EACH AND EVERY PROVISION HEREOF.

 

Seller:                             

Buyer:                            

[Remainder of page intentionally left blank]

 

28



--------------------------------------------------------------------------------

15.5 Certain Obligations Not Released. Notwithstanding anything to the contrary
contained in Section 15.3 and in Section 15.4, the release contained in this
Section 15:

(a) shall become effective only on the Close of Escrow;

(b) shall not be deemed to release the Seller from or otherwise affect its
express representations, warranties, and obligations under this Agreement or any
of the Purchase Documents (defined below);

(c) shall not release Seller from its indemnification obligations set forth in
Section 15.6 and Section 18;

(d) fraud of Seller; and

(e) any third party claims related to any occurrences at the Property prior to
the Close of Escrow not due to the actions of the Buyer and Buyers’ Licensee
Parties, including, without limitation, claims for or related to bodily injury
or property damage.

15.6 Reciprocal Indemnification. Buyer shall indemnify, defend, protect and hold
harmless Seller and Seller Related Parties from and against any and all third
party claims for damages, losses, liabilities, costs or expenses whatsoever
(including attorneys’ fees and costs), whether direct or indirect, known or
unknown, or foreseen or unforeseen, which arise after the Close of Escrow
related to the actions of Buyer, Buyer’s Licensee Parties and Buyer’s Related
Parties, including Buyer’s activities on or its ownership or use of the
Property. Seller shall indemnify, defend, protect and hold harmless Buyer and
Buyer Related Parties from and against any and all third party claims for
damages, losses, liabilities, costs or expenses whatsoever (including attorneys’
fees and costs), whether direct or indirect, known or unknown, or foreseen or
unforeseen, which may arise from or be related to the Property during the period
of Seller’s ownership of the Property up to the Close of Escrow. Each party’s
obligations hereunder shall survive the Close of Escrow and shall not be merged
with the Deed or be limited by Section 19.

15.7 Survival. The provisions of this Section 15, including the releases and
indemnity obligations set forth herein, shall survive the Close of Escrow and
the transfer of the Property from Seller to Buyer and shall not be merged into
the Deed or limited in duration by the provisions of Section 19.

16. Legal Fees. In the event any action is brought by a party hereto against
another party hereunder by reason of any breach of any obligations, covenants or
provisions of this Agreement, or as a result of inaccuracy in any of the
representations and warranties on the part of the other party set forth in this
Agreement, or for the enforcement or interpretation of this Agreement, the
prevailing party in such action shall be entitled to have and recover from the
other party all costs and expenses of suit, including its attorneys’ fees
incurred in connection with such action, prior to and at trial, and including
any such costs and expenses incurred on appeal or in any post-judgment
proceedings for enforcement of any judgment.

17. Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be either (i) personally delivered, (ii) sent by
registered or certified mail, postage prepaid, return receipt requested,
(iii) sent by telecopy or electronic mail, or (iv) sent by reliable overnight
courier, and shall be deemed received upon: (i) if personally delivered or via

 

29



--------------------------------------------------------------------------------

overnight courier, the date of delivery to the person to receive such notice;
(ii) if mailed, upon the date of receipt as disclosed on the return receipt; or
(iii) if given by telecopy or electronic mail, then on the date sent (provided
such day is a business day) unless after 5:00 p.m. local time of the recipient
on a business day, in which event it shall be deemed received on the next
business day; provided, however, that any notice or other communication sent by
telecopy or electronic mail must be confirmed by a letter mailed or delivered in
accordance with the foregoing and sent out the same business day as the telecopy
or electronic mail. The addresses of the parties for delivery of notice shall be
as set forth in Section 1 above; provided, that copies of notices shall be
simultaneously sent to such party’s counsel. Notice of change of address shall
be given by notice in the manner detailed in this Section. Refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.

18. Brokers. At the Close of Escrow, Seller shall pay a commission to Seller’s
Broker and Buyer’s Broker pursuant to the terms of a separate agreement. Except
for the commissions payable upon the Close of Escrow to Richard Ratner of CBRE,
Inc. (“Seller’s Broker”), as Seller’s broker, pursuant to a separate written
listing agreement between Seller and Seller’s Broker, and to Philip M. Lombardo
of Cushman & Wakefield of California, Inc. (“Buyer’s Broker”), as Buyer’s
broker, pursuant to a separate written agreement between Seller and Buyer’s
Broker, each party warrants and represents to the other that no broker,
salesman, or finder has been engaged by it in connection with the transaction
contemplated by this Agreement. Buyer shall indemnify, hold harmless and defend
Seller against each and every claim for any such fees, commissions or other
amounts, if such claims are based upon any statement or representation or
agreement of Buyer or if such claimant is claiming by, through or under Buyer
other than Buyer’s Broker (to which Seller shall pay a commission at the Close
of Escrow). Seller shall indemnify, hold harmless and defend Buyer against each
and every claim for any such fees, commissions or other amounts if such claims
are based upon any statement or representation or agreement of Seller or if such
claimant is claiming by, through or under Seller. The foregoing representations
and indemnities shall survive the Close of Escrow or any termination of this
Agreement without limitation by Section 19.

19. Survival. Subject to the provisions set forth in Section 13.3, the
representations and warranties of both Buyer and Seller set forth in this
Agreement shall, unless otherwise expressly stated herein to the contrary,
survive the Close of Escrow for nine (9) months and shall then automatically
terminate.

20. Tax-Deferred Exchange.

20.1 The parties acknowledge and agree that Seller may transfer the Property to
Buyer and/or Buyer may acquire the Property from Seller as part of a
tax-deferred exchange by Seller pursuant to Section 1031 of the Internal Revenue
Code of 1986, as amended (the “Code”), and that each has the right to
restructure all or part of the transaction contemplated by this Agreement as
provided in Section 1031 of the Code as a concurrent, delayed (non-simultaneous)
or reverse tax-deferred exchange for the benefit of such party. Each party shall
cooperate with the other if a party elects to convey or acquire the Property in
connection with such a tax-deferred exchange within the meaning of Section 1031
of the Code (an “Exchange”) and, if requested, shall accommodate the other party
with respect to any such Exchange, provided that a party’s election to effect
such an Exchange shall not create any additional conditions to the Close of
Escrow or

 

30



--------------------------------------------------------------------------------

create any additional liabilities for the other party, including any obligation
to incur any additional costs or expenses, take title to any other property, or
except as expressly provided in Section 3.2, consent to any delay in the Closing
as a result of such Exchange.

20.2 A party, in electing to structure the sale as an Exchange, shall have the
right to substitute, assign, or delegate its rights and duties to one or more
entities or persons who will be such party’s qualified intermediary or exchange
accommodation titleholder in the Escrow in the exchanging party’s place and
stead, but in no event shall the party electing to effect such an Exchange be
released from any liabilities or obligations under this Agreement. Any such
exchange shall be accomplished by supplemental instructions reasonably
acceptable to both parties (the “Exchange Instructions”), including any exchange
documents and instructions with the qualified intermediary or exchange
accommodation titleholder. Each party shall execute and deliver to the
exchanging party or Escrow Holder any and all Exchange Instructions provided by
the exchanging party to the other party within five (5) business days after the
other party’s receipt of such Exchange Instructions. The exchanging party shall
bear its own costs and expenses (including attorneys’ fees and costs) incurred
in connection with the preparation of the Exchange Instructions, and
notwithstanding the provisions of Section 20.1, the other party shall bear its
own costs and expenses (including attorneys’ fees and costs) incurred in
connection with the review, execution and delivery of the Exchange Instructions.

21. No Offer. Submission of this Agreement for examination or signature by Buyer
is not effective as an agreement to sell the Property or create any other
obligations. This Agreement shall be of no force or effect until execution by
both Buyer and Seller.

22. Time of Essence. Time is of the essence of each and every term, condition,
obligation and provision hereof.

23. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument. The parties may deliver this executed
Agreement to each other and to Escrow via facsimile or e-mail with originals to
follow within two (2) business days.

24. Captions. Any captions to, or headings of, the Sections or subsections of
this Agreement are solely for the convenience of the parties hereto, are not a
part of this Agreement, and shall not be used for the interpretation or
determination of the validity of this Agreement or any provision hereof.

25. No Third Party Beneficiaries. Nothing contained in this Agreement, express
or implied, is intended to confer upon any person other than the parties hereto
and their permitted successors and assigns any rights or remedies under or by
reason of this Agreement.

26. Exhibits. The Exhibits attached hereto are hereby incorporated herein by
this reference.

27. Amendment to this Agreement. The terms of this Agreement may not be modified
or amended except by an instrument in writing executed by each of the parties
hereto.

28. Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of such provision or any
other provision hereof. Except as otherwise expressly provided in this Agreement
(including matters which may be deemed approved by Buyer under Sections 4.1,
7.1.3 or 13.1 above), no waiver by Buyer or Seller of any of the terms or
conditions of this Agreement or any of their respective rights hereunder shall
be effective unless such waiver is in writing and signed by the party charged
with the waiver.

 

31



--------------------------------------------------------------------------------

29. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

30. Entire Agreement. This Agreement and attached Exhibits together supersede
any prior letter of intent, agreement, negotiations and communications, oral or
written, between the parties, and contain the entire agreement between Buyer and
Seller as to the subject matter hereof. No subsequent agreement, representation,
or promise made by either party hereto or by or to an employee, officer, agent
or representative of either party shall be of any effect unless it is in writing
and executed by the party to be bound thereby.

31. Successors and Assigns. This Agreement and all of the terms, conditions and
provisions hereof shall inure to the benefit of and be binding upon the
respective permitted successors and assigns of the parties hereto. Except as
expressly provided herein, without Seller’s prior written consent, which consent
may be withheld by Seller in its sole discretion, Buyer shall not (a) assign any
of Buyer’s rights or delegate any of Buyer’s duties under this Agreement, or
(b) prior to the Closing, enter into any agreement or escrow for the resale of
the Property. If Buyer attempts or purports to enter into any assignment,
agreement or escrow in violation of this Section, Seller, at its option, shall
have the right to immediately terminate this Agreement. Notwithstanding the
foregoing, Buyer shall have the right, upon notice to Seller but without
Seller’s consent, to assign this Agreement and the rights hereunder to an
affiliate owned or controlled by Buyer or under common control and ownership
with Buyer; provided, that such assignment shall not in any event release Buyer
from its obligations under this Agreement and Buyer shall remain liable
therefor. Any notice of assignment provided by Buyer to Seller shall be made no
later than ten (10) days prior to the Close of Escrow.

32. Certain Remedies.

32.1 Buyer’s Default/Liquidated Damages. NOTWITHSTANDING ANY OTHER PROVISION
CONTAINED IN THIS AGREEMENT, IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED BY
REASON OF ANY MATERIAL DEFAULT BY BUYER UNDER THIS AGREEMENT, THEN SELLER SHALL
BE ENTITLED TO COLLECT LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT. UPON ANY
SUCH DEFAULT BY BUYER, ESCROW HOLDER SHALL RELEASE THE INITIAL DEPOSIT (AND IF
BUYER HAS PREVIOUSLY DELIVERED THE ADDITIONAL DEPOSIT TO ESCROW HOLDER, THE
ADDITIONAL DEPOSIT) TO SELLER IN FULL SATISFACTION THEREOF. BUYER AND SELLER
AGREE THAT SELLER’S DAMAGES WHICH WOULD RESULT FROM BUYER’S FAILURE TO ACQUIRE
THE PROPERTY AS A RESULT OF BUYER’S MATERIAL DEFAULT ARE IMPRACTICABLE AND
EXTREMELY DIFFICULT TO ASCERTAIN, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS
OF THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES IN THE AMOUNT OF THE
INITIAL DEPOSIT AND THE ADDITIONAL DEPOSIT, IF AND WHEN DELIVERED TO ESCROW
HOLDER, REPRESENTS A REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES FOR A MATERIAL DEFAULT BY BUYER OF ITS OBLIGATION
TO PURCHASE THE PROPERTY UNDER THIS AGREEMENT IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671,

 

32



--------------------------------------------------------------------------------

1676 AND 1677. THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR
AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION. THIS
PROVISION SHALL NOT LIMIT OR RESTRICT SELLER’S RIGHT TO RECOVER ITS ATTORNEYS’
FEES AND COSTS IN ANY ACTION, PROCEEDING OR ARBITRATION ARISING FROM THIS
AGREEMENT, OR SELLER’S RIGHTS AND BUYER’S OBLIGATIONS UNDER ANY INDEMNITY
PROVISIONS CONTAINED IN THIS AGREEMENT AND SELLER SHALL BE ENTITLED TO RECOVERY
OF ALL AMOUNTS PAYABLE WITH RESPECT TO THOSE PROVISIONS IN ADDITION TO THE
LIQUIDATED DAMAGES PAYABLE UNDER THIS SECTION.

 

                                                     

                                                     

SELLER’S INITIALS

BUYER’S INITIALS

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

32.2 Limitation On Liability Of Seller. IF ANY OF SELLER’S REPRESENTATIONS OR
WARRANTIES HEREIN ARE MATERIALLY UNTRUE OR MATERIALLY MISLEADING, OR IF SELLER
BREACHES ITS MATERIAL OBLIGATIONS (SUBJECT TO SECTION 32.3) HEREUNDER, THEN
BUYER SHALL HAVE THE RIGHT, AS ITS SOLE AND EXCLUSIVE REMEDY, EITHER:

(a) TO TERMINATE THIS AGREEMENT BY GIVING NOTICE THEREOF TO SELLER, WHEREUPON
THE DEPOSIT SHALL BE REFUNDED TO BUYER FREE AND CLEAR OF ALL RIGHTS AND CLAIMS
BY SELLER WITH RESPECT THERETO, AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS
OR OBLIGATIONS HEREUNDER, EXCEPT FOR ANY OBLIGATIONS THAT HAVE ACCRUED UNDER THE
INDEMNITY PROVISIONS OF THIS AGREEMENT AS OF THE DATE OF TERMINATION AND BUYER
SHALL BE ENTITLED TO RECOVER FROM SELLER ALL OF BUYER’S OUT-OF-POCKET COSTS
INCURRED IN CONNECTION WITH THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
COSTS AND EXPENSES OF BUYER’S DUE DILIGENCE ACTIVITIES AND ATTORNEYS’ FEES, BUT
NOT TO EXCEED A TOTAL OF ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00); OR

(b) TO SEEK SPECIFIC PERFORMANCE BY SELLER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

ANY ACTION FOR SPECIFIC PERFORMANCE MUST BE BROUGHT, IF AT ALL, WITHIN THIRTY
(30) DAYS AFTER THE EARLIER OF THE SCHEDULED DATE OF CLOSING OR THE DATE BUYER
ASSERTS SELLER’S ALLEGED BREACH OF THIS AGREEMENT, AND THE FAILURE TO BRING AN
ACTION WITHIN THAT PERIOD SHALL CONSTITUTE BUYER’S DEEMED ELECTION TO TERMINATE
THIS AGREEMENT UNDER SECTION 32.2(a) ABOVE. IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE, SPECULATIVE OR CONSEQUENTIAL
DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR
IN ANY EXHIBITS ATTACHED HERETO OR IN ANY DOCUMENTS EXECUTED OR TO BE EXECUTED
IN CONNECTION HEREWITH (COLLECTIVELY, INCLUDING THIS AGREEMENT, SAID EXHIBITS
AND ALL SUCH DOCUMENTS, THE “PURCHASE DOCUMENTS”), IT IS EXPRESSLY UNDERSTOOD
AND AGREED BY AND BETWEEN THE PARTIES HERETO THAT THE RECOURSE OF BUYER OR ITS
SUCCESSORS OR ASSIGNS AGAINST SELLER WITH RESPECT TO THE ALLEGED BREACH BY OR ON
THE PART OF SELLER OF ANY REPRESENTATION, WARRANTY, COVENANT, UNDERTAKING,
INDEMNITY OR AGREEMENT CONTAINED IN ANY OF THE PURCHASE DOCUMENTS (COLLECTIVELY,
“SELLER’S UNDERTAKINGS”) SHALL (X) BE DEEMED WAIVED UNLESS BUYER HAS DELIVERED
TO SELLER WRITTEN NOTICE THAT BUYER IS SEEKING RECOURSE UNDER SELLER’S
UNDERTAKINGS AFTER THE CLOSING DATE BUT ON OR BEFORE THE DATE THAT IS NINE
(9) MONTHS FOLLOWING THE CLOSING DATE AND BUYER HAS FILED SUIT WITH RESPECT
THERETO ON OR BEFORE SUCH DATE, AND (Y) EXCEPT FOR A BREACH OF A REPRESENTATION
OR WARRANTY RESULTING FROM SELLER’S INTENTIONAL FRAUD OR WILLFUL MISCONDUCT, BE
LIMITED TO AN AMOUNT NOT TO EXCEED

 

34



--------------------------------------------------------------------------------

AN AMOUNT OF TWO PERCENT (2%) OF THE PURCHASE PRICE IN THE AGGREGATE FOR ALL
RECOURSE OF BUYER UNDER THE PURCHASE DOCUMENTS, PROVIDED, HOWEVER, THAT BUYER
SHALL HAVE NO RIGHT TO FILE SUIT FOR RECOURSE UNDER SELLER’S UNDERTAKINGS UNLESS
AND UNTIL THE AGGREGATE AMOUNT OF SUCH RECOURSE EXCEEDS, IN THE AGGREGATE, ONE
HUNDRED THOUSAND DOLLARS ($100,000). IN THE EVENT ANY JUDGMENT AGAINST SELLER
FOR RECOURSE UNDER SELLER’S UNDERTAKINGS (EXCLUSIVE OF ANY AWARD FOR
PROFESSIONAL FEES) IS FOR AN AMOUNT LESS THAN ONE HUNDRED THOUSAND DOLLARS
($100,000), THEN SELLER SHALL BE DEEMED TO BE THE PREVAILING PARTY (INCLUDING
FOR THE PURPOSES OF SECTION 16 ABOVE) AND SELLER SHALL HAVE NO LIABILITY
THEREFOR. NOTWITHSTANDING THE FOREGOING, THIS PROVISION SHALL NOT LIMIT OR
RESTRICT (1) BUYER’S RIGHT TO RECEIVE ITS ATTORNEYS’ FEES AND COSTS IN ANY
ACTION, PROCEEDING OR ARBITRATION ARISING FROM THIS AGREEMENT OR (2) BUYER’S
RIGHT TO RECOVER ANY AMOUNTS RELATING TO PRORATIONS IN ACCORDANCE WITH SECTION 9
ABOVE.

THIS LIMITATION ON BUYER’S REMEDIES IS A MATERIAL CONSIDERATION FOR SELLER
ENTERING INTO THIS AGREEMENT WITH BUYER, AND BUYER ACKNOWLEDGES THAT SELLER
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITH BUYER AND CONFERRED UPON BUYER
THE BENEFITS HEREOF WITHOUT THAT LIMITATION ON BUYER’S REMEDIES.

 

                                                     

                                                     

SELLER’S INITIALS

BUYER’S INITIALS

32.3 Material Obligations. The phrase “BREACHES ITS MATERIAL OBLIGATIONS
HEREUNDER” as used in Section 32.2 means a failure to perform all acts required
of a party that are necessary to cause or permit the Closing to occur or a
default that would materially interfere with the Closing or have an adverse
impact on the other party in excess of $100,000.

33. Interpretation; Computation of Periods. All periods of time referred to in
this Agreement shall include all Saturdays, Sundays, and California or national
holidays, unless the period of time specifies business days, provided that if
the date or last date to perform any act (including the Closing) or give a
notice with respect to this Agreement shall fall on a day that is not a business
day, such act or notice may be timely performed or given on the next succeeding
business day; provided, however, that if the Closing is scheduled to occur on a
day which is not a business day, the Closing shall be the first day thereafter
which directly follows a business day. Whenever the context of this Agreement
reasonably requires, all words used in the singular shall be deemed to have been
used in the plural, and the neuter gender shall be deemed to include the
masculine and feminine gender, and vice versa. References to numbered sections
are references to sections of this Agreement unless otherwise expressly stated.
This Agreement (including the Exhibits attached hereto) has been drafted through
a joint effort of the parties and their respective counsel and, therefore, shall
not be construed in favor of or against any of the parties as the person who
prepared this Agreement and such Exhibits. For purposes of this Agreement,
(a) the term “including” means including without limitation; (b) the term
“business day” means any

 

35



--------------------------------------------------------------------------------

day other than a Saturday, a Sunday or a California or national holiday; (c) the
term “Pacific Time” means Pacific Standard Time or Pacific Daylight Savings
Time, whichever is then applicable in Los Angeles, California on the date in
question; (d) except as otherwise expressly provided herein, the term
“discretion” means reasonable discretion; (e) the term “material default” as
used in Sections 2.2.1(b) and (c) means a failure to perform all acts required
of a party that are necessary to cause or permit the Closing to occur or a
default that would materially interfere with the Closing or have an adverse
impact on the other party in excess of $100,000; and (f) the term “material
covenant” as used in Sections 7.1.4 and 7.2.3 means any act required of a party
that is necessary to cause or permit the Closing to occur or any required act,
the omission of which would materially interfere with the Closing.

34. Confidentiality. Seller and Buyer each shall keep the terms and conditions
of this Agreement, and the information contained therein, and the financial
information contained in the Due Diligence Documents confidential (and Seller
shall cause Seller’s Broker to do the same and Buyer shall cause Buyer’s Broker
to do the same), except for (a) such disclosures to third persons as may be
reasonably necessary in order to consummate the transactions contemplated by
this Agreement; (b) privileged communications by the respective parties,
including communications with the parties’ respective investors, lenders,
counsel and advisors; (c) such disclosures as may be necessary or required by
those governmental agencies or authorities having jurisdiction over Seller,
Buyer or the Property; and (d) to the extent that such information is a matter
of public record, and further, such information may be disclosed in order to
(1) comply with applicable legal or regulatory requirements (including SEC, IRS
and stock exchange) whether such disclosure is pursuant to an audit,
examination, or disclosure or reporting requirement, or (2) such disclosures as
may be required by subpoena or any other similar court order or discovery
request in any civil or criminal proceeding or investigation. This Section shall
survive the Closing and any termination of this Agreement. The six-month
limitation set forth in Section 19 shall not apply to this Section 34.

35. Judicial Reference and Waiver Of Trial By Jury.

(a) Any dispute, claim, controversy or action (collectively, “Dispute”) arising
directly or indirectly out of or in any way relating to this Agreement shall be
resolved by a general judicial reference pursuant to Code of Civil Procedure
Section 638, and/or other successor or applicable statute, court rule or
provision of law, in accordance with the provisions set forth below.

(b) For purposes of this section, the term “Parties” shall include Seller and
Buyer to the extent any of the same are involved in a particular Dispute. To the
extent permitted by applicable law, the Parties unconditionally and irrevocably
waive any right to a trial by jury.

(c) Such Dispute shall be tried by a judicial referee as a judge pro tem under
an order of general judicial reference to try and determine all issues of fact
that law, whether legal or equitable, to be chosen by the Parties from a list of
retired California Superior, Appellate and Supreme Court judges and justices. If
the Parties are unable to agree on the selection of the referee, then the
retired judge or justice who shall act as the referee shall be appointed by the
Orange County Superior Court in accordance with Code of Civil Procedure
Section 640, and/or other successor or applicable statute, court rule, or
provision of law, with

 

36



--------------------------------------------------------------------------------

each of the Parties entitled to only one disqualification pursuant to Code of
Civil Procedure Section 170.6, which right to disqualification must be
exercised, if at all, at the hearing on the petition to obtain the judicial
reference order and/or to have the referee appointed. The reference shall be
conducted and the issues determined in compliance with all judicial rules and
all statutory and decisional law of the State of California as if the matter
were formally litigated in Superior Court and not by way of judicial reference.

(d) The cost of the reference shall initially be borne equally by the Parties,
but the prevailing party shall be entitled to obtain reimbursement for its pro
rata share of the reference cost and shall be awarded its actual reasonable
attorney’s and expert’s fees and all other costs and expenses of litigation.

(e) The referee shall conduct and decide all pre-trial, trial and post-trial
procedures which may arise as if the matter were formally litigated in the
Superior Court. The judgment entered upon the decision of the referee shall be
subject to all post-trial procedures and to appeal in the same manner as an
appeal from any order or judgment in a civil action. All rules of evidence as
set forth in the Evidence Code, all rules of discovery as set forth in the Code
of Civil Procedure, other applicable California and federal statutory and
decisional law, and all rules of court shall be applicable to any proceeding
before the referee.

(f) This reference agreement may be specifically enforced by the filing of a
complaint or petition or motion seeking specific enforcement as may be directed
by applicable statute and/or rule of court.

(g) The Parties agree and consent to the exclusive jurisdiction and venue of the
Orange County Superior Court, and specifically recognize and acknowledge the
waiver of their right to remove any action to federal court on the basis of
diversity jurisdiction or on any other basis.

(h) The Parties may apply to the Orange County Superior Court for injunctive or
other pre-judgment relief prior to the appointment of the referee, and such
application and related proceedings prior to the appointment of the referee
shall not be a waiver of the enforceability and application of this judicial
reference agreement to such Dispute or any other Dispute.

36. Review With Independent Counsel. Each of the parties acknowledges and agrees
that (i) it has carefully read and understands all of the terms of this
agreement; (ii) it has entered into this Agreement freely and voluntarily, after
having consulted with its own independent legal counsel; (iii) each of the
waivers and releases contained in this Agreement is reasonable, not contrary to
public policy or law, and has been intentionally, knowingly, and voluntarily
agreed to by the parties; and (iv) each of the waivers and releases contained in
this Agreement has been agreed to by such party with full knowledge of its
significance and consequences.

37. Natural Hazards Disclosure Statement. Within five (5) days after execution
of this Agreement, Seller shall deliver or cause to be delivered to Buyer an
executed “Natural Hazard Disclosure Statement” issued by a “third party”
(disclosure company, licensed engineer, land surveyor, geologist, or expert in
natural hazard discovery) who, in such capacity, is herein called the “Natural
Hazard Expert”) to compile the maps and other information specifically made

 

37



--------------------------------------------------------------------------------

available to the public by government agencies for the purposes of preparing the
Natural Hazard Disclosure Statement and enabling Seller to fulfill its
disclosure obligations, if and to the extent such obligations exist, with
respect to the natural hazards referred to in California Civil Code
Section 1102.6a and to report the result of its examination to Buyer and Seller
in writing. The written report prepared by the Natural Hazard Expert regarding
the results of its full examination will fully and completely discharge Seller
from its disclosure obligations referred to herein, if and to the extent any
such obligations exist, and, for the purpose of this Agreement, the provisions
of Civil Code Section 1102.4 regarding non-liability of Seller for errors or
omissions not within its personal knowledge shall be deemed to apply and the
Natural Hazard Expert shall be deemed to be an expert, dealing with matters
within the scope of its expertise with respect to the examination and written
report regarding the natural hazards referred to above. The information
contained in the Natural Hazard Disclosure Statement is a disclosure only for
purposes of statutory compliance, and is compiled from and based solely on the
information sources identified in the Natural Hazard Disclosure Statement. The
delivery of such Natural Hazard Disclosure Statement is not intended to be part
of any contract between Buyer and Seller, or to limit, restrict or amplify in
any way the representations, warranties, agreements and releases of Buyer set
forth herein, or to give rise to any other rights in Buyer under this Agreement.

38. Joint and Several Obligations. Buyer’s obligations hereunder are joint and
several as to all parties comprising Buyer.

39. Damage or Condemnation Prior To Closing.

39.1 Condemnation. A taking by eminent domain of a portion of the Property shall
be deemed to affect a “material part” of the Property if (i) the taking would
result in the inability to occupy a material portion of the rentable space in
the Improvements; or (ii) the taking would materially interfere with access to
the Property. In the event of a taking of a “material part” of the Property
prior to the Close of Escrow, Buyer shall have the right to terminate this
Agreement by giving notice to Seller and Escrow Holder within ten (10) business
days after Buyer receives written notice of such taking from Seller. In the
event of a taking of a “material part” of the Property prior to the Close of
Escrow, if necessary to allow for the ten (10) business day period contemplated
by this Section, the Closing Date shall be extended by a period equal to five
(5) business days plus such ten (10) day period (subject to Section 3.2). In the
event Buyer terminates this Agreement because of such taking, the Escrow shall
terminate in accordance with Section 4.2. In the event of a taking by eminent
domain of less than a “material part” of the Property, or in the event Buyer
elects to proceed with this Agreement notwithstanding such taking of a “material
part”, this Agreement shall remain in full force and effect, and Buyer and
Seller shall proceed to the Close of Escrow without reduction or abatement of
the Purchase Price, except that Seller shall assign to Buyer all of Seller’s
rights against the condemning authority at the Close of Escrow. Seller shall
execute such documents or instruments as may reasonably be required to effect
such an assignment. Any such assignment shall be without representation or
warranty by, or recourse to, Seller.

39.2 Casualty Loss.

39.2.1 Casualty Over $750,000. A casualty shall be deemed to be “material” if
the estimated cost of repair of such casualty exceeds Seven Hundred Fifty
Thousand Dollars ($750,000) (a “Material Casualty”). In the event of any
Material Casualty to the Property prior to the Close of Escrow, Buyer shall have
the right to terminate this Agreement by giving notice

 

38



--------------------------------------------------------------------------------

to Seller and Escrow Holder within ten (10) business days after Buyer learns of
such casualty and the estimated cost of repair thereof. In the event Buyer
terminates this Agreement because of such casualty, the Escrow shall terminate
in accordance with Section 4.2. If Buyer does not elect to terminate this
Agreement, then this Agreement shall remain in full force and effect and there
shall be no reduction or abatement in the Purchase Price of the Property, except
that Seller shall, at the Close of Escrow, assign to Buyer all insurance
proceeds (except as provided below) payable with respect to such casualty under
the policies of insurance maintained by Seller and credit Buyer the amount of
any uninsured loss and the deductible for the applicable insurance coverage.
Notwithstanding the foregoing, Seller shall be entitled to be paid out of
insurance proceeds for any costs and expenses incurred in securing, cleaning up
and performing any immediate or temporary repairs to the Property which may be
necessary, and such payment may be made by reducing the amount of the insurance
proceeds Seller assigned to the Buyer. Any such assignment shall be without
representation or warranty by, or recourse to, Seller.

39.2.2 Casualty Under $750,000. In the event of a casualty to the Property prior
to the Close of Escrow that is not a Material Casualty, this Agreement shall
remain in full force and effect and there shall be no reduction or abatement in
the Purchase Price of the Property, except that Seller shall, at the Close of
Escrow, assign to Buyer all insurance proceeds (except as provided below)
payable with respect to such casualty under the policies of insurance maintained
by Seller and credit Buyer with the amount of any uninsured loss and the
deductible for the applicable insurance coverage. Notwithstanding the foregoing,
Seller shall be entitled to be paid out of insurance proceeds costs and expenses
incurred in securing, cleaning up and performing any immediate or temporary
repairs to the Project which may be necessary, and such payment may be made by
reducing the amount of the insurance proceeds Seller assigned to the Buyer. Any
such assignment shall be without representation or warranty by, or recourse to,
Seller.

39.2.3 Cost of Repair. The phrase “estimated cost of repair” means an estimate
obtained from a reputable independent contractor selected by Seller and approved
by Buyer, which approval Buyer agrees not to unreasonably withhold or delay. In
the event of a casualty to the Property prior to the Close of Escrow, if
necessary to implement the procedures contemplated by this Section, the Closing
Date shall be extended by a period equal to five (5) business days plus the
period of time reasonably required for Seller to obtain an estimate of the cost
of repair of such casualty (which period of time shall not exceed thirty (30)
days).

39.2.4 Insurance. Pending the Close of Escrow, Seller, at its expense, shall
maintain the existing standard fire and extended coverage insurance policies
with special form endorsement coverage or maintain comparable casualty insurance
coverage; provided, however, that Seller shall have no obligation to modify or
supplement any existing insurance policies.

40. Energy Disclosure Requirements; Waiver and Release.

Buyer acknowledges that Seller may be required to disclose certain information
concerning the energy performance of the Property pursuant to California Public
Resources Code Section 25402.10 and the regulations adopted pursuant thereto
(collectively, the “Energy Disclosure Requirements”). Notwithstanding the
foregoing, Buyer acknowledges that the Property has been unoccupied and remains
unoccupied since Seller’s purchase of the Property, such that historic energy
use information in the form of Data Verification Checklist(s) (such Data
Verification Checklist(s) are, collectively, the “Energy Disclosure
Information”) does not exist. If and to the extent not prohibited by applicable
law, Buyer hereby waives any right it may

 

39



--------------------------------------------------------------------------------

have to receive the Energy Disclosure Information, including, without
limitation, any right Buyer may have to terminate this Agreement as a result of
Seller’s failure to disclose or deliver such information. Further, Buyer hereby
releases Seller from any liability Seller may have to Buyer relating to the
Energy Disclosure Information, including, without limitation, any liability
arising as a result of Seller’s failure to disclose or deliver Energy Disclosure
Information to Buyer prior to the execution of this Agreement. Buyer’s approval
of the condition of the Property pursuant to the terms of this Agreement or the
occurrence of the Closing shall be deemed Buyer’s approval of the energy
performance of the Property. This section shall survive the Closing and any
earlier termination of this Agreement.

[next page is signature page]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement and Joint Escrow Instructions as of the day and year written below.

 

“BUYER”

VF OUTDOOR, INC.,

a Delaware corporation

By:

/s/ JENNIFER SIM

Name:

Jennifer Sim

Title:

Vice President and General Counsel

DATE: May 22, 2015 “SELLER”

BANC OF CALIFORNIA,

a National Association

By:

/s/ STEVEN SUGARMAN

Name: Steven Sugarman Title: President and Chief Executive Officer DATE: May 19,
2015

 

Signature Page



--------------------------------------------------------------------------------

Acknowledgment of Receipt and Acceptance by Escrow Holder

The undersigned Escrow Holder hereby agrees to act as Escrow Holder pursuant to
the terms and conditions set forth in this Agreement.

 

Dated:             , 2015

FIRST AMERICAN TITLE INSURANCE COMPANY By:

 

Its:

 

 

Acknowledgement of Receipt and

Acceptance by Escrow Holder



--------------------------------------------------------------------------------

EXHIBIT “A”

Description of Real Property

Parcel 1, in the City of Costa Mesa, County of Orange, State of California, as
shown on a Parcel Map filed in Book 12, Page 42 of Parcel Maps, in the Office of
the County Recorder of said county.

Except therefrom, all oil, gas, hydrocarbons, minerals and mineral rights in and
under the Property, with the right to explore therefor, sell, lease and remove
the same, but without the right of entry therefor upon the surface or within the
upper five hundred (500) feet measured vertically downward from the natural
surface, as reserved in Deed recorded October 5, 1967, in Book 8393, Page 920 of
Official Records.

APN 139-031-41

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

List of Contracts

NONE

 

1



--------------------------------------------------------------------------------

EXHIBIT “D”

Reserved

 

1



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF GRANT DEED

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

                                                   
                                                                    , CA
                          Attn:                                          Mail
all tax statements to:

                                         

                                         

                , CA                 

Attn:                                

 

  

 

APNs:

 

THE UNDERSIGNED GRANTOR DECLARES: DOCUMENTARY TRANSFER TAX IS $            

             

Computed on full value of property conveyed, or

 

Computed on full value less liens and encumbrances remaining at time of sale.

 

Unincorporated area             City of Costa Mesa

GRANT DEED

The undersigned grantor declares:

BANC OF CALIFORNIA, a National Association (“Grantor”), for and in consideration
of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable
consideration paid in hand to Grantor by                     , a
                    (“Grantee”), the receipt and sufficiency of which are hereby
acknowledged, by these presents hereby GRANTS to Grantee that certain real
property located in Orange County, California and legally described in Exhibit A
attached hereto and incorporated herein by this reference, together with all
improvements and fixtures, if any, located thereon and owned by Grantor as of
the date hereof and all rights, privileges and appurtenances pertaining thereto
including all of Grantor’s right, title and interest in and to all
rights-of-way, open or proposed streets, alleys, easements, strips or gores of
land adjacent thereto (herein collectively called the “Real Property”).

 

1



--------------------------------------------------------------------------------

This conveyance is made by Grantor and accepted by Grantee subject to all
non-delinquent taxes, bonds and assessments and other matters of record
(collectively, “Permitted Exceptions”).

TO HAVE AND TO HOLD the Real Property together with all improvements located
thereon all and singular the rights and appurtenances thereto in anywise
belonging, subject to the Permitted Exceptions, unto Grantee, its legal
representatives, successors and assigns forever.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Grant Deed as of the date set
forth below.

 

Dated:                     , 2015 GRANTOR:

BANC OF CALIFORNIA,

a National Association

By:

 

Name:

 

Title:

 

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA ) ) COUNTY OF                      )

On                         , before me,                         , a Notary
Public, personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

Notary Public

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Parcel 1, in the City of Costa Mesa, County of Orange, State of California, as
shown on a Parcel Map filed in Book 12, Page 42 of Parcel Maps, in the Office of
the County Recorder of said county.

Except therefrom, all oil, gas, hydrocarbons, minerals and mineral rights in and
under the Property, with the right to explore therefor, sell, lease and remove
the same, but without the right of entry therefor upon the surface or within the
upper five hundred (500) feet measured vertically downward from the natural
surface, as reserved in Deed recorded October 5, 1967, in Book 8393, Page 920 of
Official Records.

APN 139-031-41

 

4



--------------------------------------------------------------------------------

EXHIBIT “F”

Due Diligence Documents

 

  •   Current preliminary title report issued by First American Title Company
bearing Commitment No. NCS-716734-LA2 and dated as of April 27, 2015, including
hyperlinks to all underlying documents

 

  •   ALTA/ACSM Land Title Survey prepared by Hunsaker & Associates, designed
job No. 389-1X, last revised August ,2013

 

  •   Phase One Environmental Site Assessment and Updated dated November 25th
2012, prepared by S &S Commercial Environmental Services

 

  •   Property Condition Assessment Report prepared by Environmental Sciences &
Inspection Services Dated August 12,2013

 

  •   Mechanical Facility Summary Prepared by EMCOR services Mesa Energy systems
Dated august 6,2013

 

  •   Property Tax Bill Assessed Values &Exemptions As of January 1, 2014-Parcel
No. 139-031-41

 

  •   A complete set of the building structural plans including 2009 seismic
upgrade drawings

 

  •   CAD Files for the Building

 

  •   Copies of utility bills

 

1



--------------------------------------------------------------------------------

EXHIBIT “G”

Bill of Sale

THIS BILL OF SALE is made this                     day of
                            , 2015, by BANC OF CALIFORNIA, a National
Association (“Seller”), to                     , a
                            (“Buyer”).

R E C I T A L S:

A. Seller and Buyer are parties to that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of             , 2015 (the “Purchase
Agreement”), for the disposition of certain Real Property more particularly
described therein. Each capitalized term not defined herein shall have the
respective meaning given to that term in the Purchase Agreement.

B. The Purchase Agreement provides, in part, that Seller shall transfer to Buyer
all of the tangible personal property listed on Schedule 1 attached hereto
(“Personal Property”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer do hereby agree as follows:

1. As of the Close of Escrow, Seller does hereby absolutely and unconditionally
give, grant, bargain, sell, transfer, set over, assign, convey, release, confirm
and deliver (collectively, “Transfer”) to Buyer.

2. THE PERSONAL PROPERTY IS BEING TRANSFERRED ON AN “AS IS” BASIS, WITH ALL
FAULTS, WITHOUT RECOURSE TO SELLER AND WITHOUT ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND WHATSOEVER BY SELLER.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AS TO ALL PROPERTY TRANSFERRED HEREBY: (A) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OR CONDITION (B) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; AND (C) ANY IMPLIED OR
EXPRESS WARRANTY OF CONFORMITY TO MODELS OR MATERIALS.

3. This Bill of Sale shall be binding upon and inure to the benefit of the
respective successors and assigns of Buyer and Seller.

4. The interpretation and performance of this Bill of Sale shall be governed by
the laws of the State of California applicable to agreements to be performed
entirely within the State of California by residents of the State of California.

5. This document may be executed in one or more separate counterparts, each of
which, when executed, shall be deemed to be an original and all of which,
together, shall constitute one and the same instrument.

 

1



--------------------------------------------------------------------------------

Dated:                     , 2015 ASSIGNOR:

BANC OF CALIFORNIA,

a National Association

By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

Schedule 1

Personal Property

 

3



--------------------------------------------------------------------------------

EXHIBIT “H”

Reserved

 

1



--------------------------------------------------------------------------------

EXHIBIT “I”

Assignment and Assumption of Contracts

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Contract Assignment”) is made as
of                     , 2015, by and between BANC OF CALIFORNIA, a National
Association (“Assignor”) and                                              , a
                                             (“Assignee”).

R E C I T A L S:

A. Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated as of
                    , 2015 (the “Purchase and Sale Agreement”), for the purchase
and sale of certain Real Property legally described in Schedule 1 attached
hereto and incorporated herein.

B. Assignor desires to assign to Assignee and Assignee desires to assume, the
rights, duties, obligations, and liabilities of Assignor under the contracts,
maintenance, service or utility agreements, warranties and other like agreements
described on Schedule 2 attached hereto and incorporated herein (the
“Contracts”), to be effective upon the Close of Escrow.

C. All capitalized terms used in this Contract Assignment without separate
definition shall have the same meanings assigned to them in the Purchase
Agreement.

A G R E E M E N T:

For valuable consideration, receipt of which is hereby acknowledged, Assignor
and Assignee hereby agree as follows:

1. Subject to the terms, covenants, conditions and provisions of the Contracts
and this Contract Assignment, Assignor hereby grants, conveys, sells, assigns
and transfers over to Assignee, effective as of the Close of Escrow for transfer
of Assignor’s interest in the Real Property pursuant to the Purchase and Sale
Agreement, all of Assignor’s right, title and interest in and to the Contracts.
Such assignment is without representation or warranty by, or recourse to,
Assignor, except as provided in the Purchase and Sale Agreement.

2. As of the Close of Escrow, Assignee hereby accepts the transfer, conveyance
and assignment of the Contracts from Assignor, and agrees to assume and perform
all of Assignor’s duties and obligations under the Contracts to the extent
arising from and after the Close of Escrow.

3. This Contract Assignment shall not merge with or limit or restrict any
provision of the Purchase and Sale Agreement and the provisions of the Purchase
and Sale Agreement shall govern and control the rights and obligations of
Assignor and Assignee with respect to all matters described therein, including,
without limitation, representations and warranties, and the apportionment of
payment obligations and indemnification obligations.

 

1



--------------------------------------------------------------------------------

4. If either party hereto brings any action or suit against the other party
hereto by reason of any breach of any covenant, condition, agreement or
provision on the part of the other party set forth in this Contract Assignment
or to enforce or interpret any provision hereof, the prevailing party shall be
entitled to recover from the other party all costs and expenses of the action or
suit, including reasonable attorneys’ fees, charges and costs, in addition to
any other relief to which it may be entitled.

5. This Assignment shall be binding on, and inure to the benefit of, the parties
hereto, their successors in interest and assigns.

6. The interpretation and performance of this Contract Assignment shall be
governed by the laws of the State of California applied to agreements to be
performed entirely within the State of California by residents of the State of
California.

7. This document may be executed in one or more separate counterparts, and each
counterpart, when so executed, shall be deemed to be an original, and all such
counterparts shall, together, constitute and be one and the same instrument.

8. Assignee agrees to indemnify, defend and hold Assignor harmless from and
against any and all material third party claims, costs, demands, losses,
damages, liabilities, lawsuits, actions and other proceedings, judgments, awards
and expenses of every kind and nature whatsoever, including without limitation,
attorneys’ fees, arising out of the Contracts, to the extent arising from an
event occurring on or after the effective date of this Contract Assignment.

9. Assignor agrees to indemnify, defend and hold Assignee harmless from and
against any and all material third party claims, costs, demands, losses,
damages, liabilities, lawsuits, actions and other proceedings, judgments, awards
and expenses of every kind and nature whatsoever, including without limitation,
attorneys’ fees, arising out of the Contracts, to the extent arising from an
event occurring prior to the effective date of this Contract Assignment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Contract Assignment
as of the day and year first hereinabove written.

 

Dated:                     , 2015 ASSIGNOR:

BANC OF CALIFORNIA,

a National Association

By:

 

Name: Title: ASSIGNEE:

 

3



--------------------------------------------------------------------------------

Schedule 1

Legal Description of Real Property

Parcel 1, in the City of Costa Mesa, County of Orange, State of California, as
shown on a Parcel Map filed in Book 12, Page 42 of Parcel Maps, in the Office of
the County Recorder of said county.

Except therefrom, all oil, gas, hydrocarbons, minerals and mineral rights in and
under the Property, with the right to explore therefor, sell, lease and remove
the same, but without the right of entry therefor upon the surface or within the
upper five hundred (500) feet measured vertically downward from the natural
surface, as reserved in Deed recorded October 5, 1967, in Book 8393, Page 920 of
Official Records.

APN 139-031-41

 

4



--------------------------------------------------------------------------------

EXHIBIT “J”

Certificate of Non-Foreign Status

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by Banc of
California, a National Association (the “Seller”), the undersigned hereby
certifies the following on behalf of the Seller:

1. The Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. The undersigned is not a disregarded entity as defined in
Section 1.445-2(b)(2)(iii) of the Income Tax Regulations.

3. The Seller’s U.S. Employer identification number is                         ,
and

4. The Seller’s office address is:

18500 Von Karman Ave, Suite 1100

Irvine, CA 92612

The Seller and the undersigned understand that this certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of the
Seller.

 

Dated:                         , 2015

BANC OF CALIFORNIA,

a National Association

By:

 

Name: Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT “K”

Form of Assignment of Intangible Property

ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (“Assignment”), is made as of the
                     day of                     , 2015 by and between BANC OF
CALIFORNIA, INC., a National Association (“Assignor”) and
                                , a                             (“Assignee”).

R E C I T A L S:

A. Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated as of
                    , 2015 (the “Purchase and Sale Agreement”), for the purchase
and sale of that certain Real Property legally described in Schedule 1 attached
hereto and incorporated herein.

B. The Purchase and Sale Agreement provides, inter alia, that Assignor shall
assign to Assignee rights to certain intangible property and that Assignee shall
assume all of the obligations of Assignor under such intangible property from
and after the date of such assignment, and that Assignor and Assignee shall
enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Assignment of Licenses and Permits. Assignor hereby assigns, sets over and
transfers to Assignee all of its right, title and interest, if any, in, to and
under (if and to the extent assignable by Assignor), (i) warranties, guaranties,
indemnities and claims, (ii) licenses, permits, approvals or similar items,
(iii) plans, drawings, specifications, surveys, engineering reports, and
technical descriptions; (iv) development agreements, credits, rights and the
like (all of the foregoing being the “Intangible Property”).

2. Assumption. Assignee hereby assumes and agrees to perform all obligations of
any kind or nature whatsoever attributable to the Intangible Property arising or
accruing after the effective date hereof.

3. Further Instruments. Assignor hereby covenants that it will, at any time and
from time to time upon written request therefore, execute and deliver to
Assignee, its successors and assigns, any new or confirmatory instruments and
take such further acts as Assignee may reasonably request to fully evidence the
assignment contained herein and to enable Assignee, its successors and assigns
to fully realize and enjoy the rights and interests assigned hereby.

4. Miscellaneous. This Assignment shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and to be wholly performed within said State and may not be modified or
amended in any manner other than by a written agreement signed by the party to
be charged therewith. If either party hereto brings any action or suit against
the other party hereto by reason of any breach of any covenant, condition,
agreement or provision on the part of the other party set forth in this Contract

 

1



--------------------------------------------------------------------------------

Assignment or to enforce or interpret any provision hereof, the prevailing party
shall be entitled to recover from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees, charges and costs, in
addition to any other relief to which it may be entitled. This Assignment shall
not merge with or limit or restrict any provision of the Purchase and Sale
Agreement and the provisions of the Purchase and Sale Agreement shall govern and
control the rights and obligations of Assignor and Assignee with respect to all
matters described therein, including, without limitation, representations and
warranties, and the apportionment of payment obligations and indemnification
obligations.

5. Counterparts. This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

ASSIGNOR:

BANC OF CALIFORNIA,

a National Association

By:

 

Name:

 

Title:

 

ASSIGNEE:

 

a

 

By:

 

Name:

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

Schedule 1

Legal Description of Real Property

Parcel 1, in the City of Costa Mesa, County of Orange, State of California, as
shown on a Parcel Map filed in Book 12, Page 42 of Parcel Maps, in the Office of
the County Recorder of said county.

Except therefrom, all oil, gas, hydrocarbons, minerals and mineral rights in and
under the Property, with the right to explore therefor, sell, lease and remove
the same, but without the right of entry therefor upon the surface or within the
upper five hundred (500) feet measured vertically downward from the natural
surface, as reserved in Deed recorded October 5, 1967, in Book 8393, Page 920 of
Official Records.

APN 139-031-41

 

3